Name: Commission Regulation (EEC) No 2839/90 of 27 September 1990 amending Regulation (EEC) No 3579/85 on air transport transport costs to be included in customs value
 Type: Regulation
 Subject Matter: international law;  transport policy;  tariff policy
 Date Published: nan

 No L 273 / 13 . 10 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2839/90 of 27 September 1990 amending Regulation (EEC) No 3579 / 85 on air transport costs to be included in customs value to the various airports of departure and destination, have already been fixed in Regulation (EEC) No 3579 / 85 ( 3 ); Whereas the territory of the former German Democratic Republic is now part of the customs territory of the Community ; whereas it is therefore necessary, in so far as airports of destination are concerned , to include in the table of percentages the airports situated in this territory; Whereas the measures provided for in thisRegulation are in accordance with the opinion of the Customs Valuation Committee , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224 / 80 of 28 May 1980 on the valuation of goods for customs purposes 0 ), as last amended by Regulation .(EEC) No 4046/ 89 ( 2), and in particular Article 19 thereof, Whereas , pursuant to Article 14 ( 1 ) (d ) of Regulation (EEC) No 1224/ 80, the place of introduction into the customs territory of the Community is, for goods carried by air , the place where the land frontier of the customs territory of the Community is crossed; Whereas Article 15 (2) ( a) of that Regulation provides , in particular, that when goods are carried by the same means of transport to a point beyond the place of introduction into the customs territory of the Community, transport costs shall be assessed in proportion to the distance covered outside and inside the customs territory of the Community; Whereas in order to facilitate declarations concerning the customs value of goods and the verification by the customs authorities of those declarations , the percentages of air transport costs to be included in the customs value, according Article 1 The lists I to VI in the Annex to Regulation (EEC) No 3579 / 85 are replaced by the lists annexed to the present Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 134 , 31 . 5 . 1980 , p. 1 . ( 2 ) OT No L 388 , 30 . 12 . 1989 , p. 24 . ( 3 ) OJ No L 347 , 23 .' 12 . 1985 , p . 2 . No L 273 /2 Official Journal of the European Communities 3 . 10 . 90 ANNEX AIR TRANSPORT COSTS TO BE INCLUDED IN THE CUSTOMS VALUE Introduction 1 . The following table shows: ( a) third countries listed by continent (column 1 ); (b) airports of departure in third countries (column 2); ( c) airports of arrival in the Community with the percentages which represent the part of the air transport costs to be included in the customs value (column 3 and following columns). 2 . When the goods are shipped to or from airports not included in the following table , other than the airports referred to in paragraph 3 , the percentage given for the airport nearest to that of departure or arrival shall be taken . 3 . As regards the French overseas departments of Guadeloupe, Guiana , Martinique and Reunion , of which territories the airports are not included in the table, the following rules shall apply: ( a ) for goods shipped direct to those departments from third countries , the whole of the air transport cost is to be included in the customs value; (b) for goods shipped to the European part of the Community from third countries and transhipped or unloaded in one of those departments , the air transport costs which would have been incurred for carrying the goods only as far as the place of transhipment or unloading are to be included in the customs value ; (c) for goods shipped to those departments from third countries and transhipped or unloaded in an airport in the European part of the Community , the air transport costs to be included in the customs valueare those which result from the application of the percentages given in the following table to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading. The transhipment or unloading shall be certified by an appropriate endorsement by the customs authorities on the air waybill or other air transport document , with the official stamp of the office concerned; failing this certification the provisions of the last subparagraph of Article 14 (3 ) of Regulation (EEC) No 1224/ 80 shall apply. 3 . 10 . 90 Official Journal of the European Communities No L 273 / 3 Percentages of air transport costs to be included in the customs value LIST I (Germany ) Ai rport of arri\'al Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania all airports 62 59 67 67 73 58 62 67 90 79 57 77 Austria Innsbruck 4 4 5 5 6 4 4 5 25 10 3 9 Klagenfurt 21 18 21 21 28 18 21 21 61 38 17 35 l Linz 13 11 18 13 18 11 13 18 46 25 10 23 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 25 25 30 29 38 23 27 38 74 52 24 48 Azores see Portugal Bulgaria Sofia 7 6 7 . 6 7 6 6 7 8 7 6 7 all other airports 18 16 19 17 18 17 17 19 20 19 16 19 Cyprus see Asia \ || ||l'l || Czechoslovakia Bratislava 47 29 64 33 43 27 30 52 77 56 34 52 Brno " 50 41 75 44 58 38 45 56 67 51 35 46 Gottwaldov , Ostrava 61 44 79 47 61 42 49 61 70 55 43 49 Kosice, Presov 75 57 88 60 72 54 61 75 88 72 60 65 Prague 28 14 71 24 36 16 22 40 44 29 17 26 Faroe Is. all airports 24 28 23 28 25 25 26 24 21 23 25 23 Finland Helsinki , Lappeenranta 72 70 70 59 57 76 69 70 47 51 79 52 Ivalo, Kemi , Rovaniemi 81 79 79 69 68 84 78 79 60 63 84 64 Joensuu , Kajaani , Oulu 78 77 77 67 65 82 76 77 56 59 84 60 Jyvaskyla, Pori , Tampere, Vaasa 73 70 70 58 57 76 68 70 61 63 79 53 Kuopio 78 76 76 65 64 81 74 76 67 71 83 60 l Maarianhamina (Mariehamn), Turku 67 63 63 51 49 70 61 63 54 60 73 45 Gibraltar all airports 36 39 39 44 44 38 39 39 45 42 35 46 Hungary Budapest 39 39 54 44 54 36 40 50 79 62 34 59 all other airports 46 46 61 51 61 43 48 57 83 69 41 66 Iceland all airports 44 47 44 48 45 47 45 44 40 42 46 43 Madeira Is. see Portugal li li Malta all airports 8 7 8 8 9 7 8 8 10 9 7 10 Norway Alesund 67 66 63 54 53 71 65 63 48 52 72 49 Alta ' 81 80 68 72 71 84 80 68 66 69 85 , 67 Bergen 39 38 35 64 63 42 38 35 27 29 43 56 Bodo 76 74 72 65 63 79 74 72 58 62 80 60 Kirkenes 83 82 78 74 73 86 82 78 69 72 87 70 Kristiansand 18 17 13 13 13 20 17 13 11 12 20 11 No L 273 /4 3 . 10 . 90Official Journal of the European Communities LIST I (Germany) Continued \ Il Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE || l (Continued) \ |||||IIIl||llll\ llI II Norway Oslo 53 51 50 39 38 58 50 50 33 37 59 34 (Continued) Stavanger 30 29 26 58 57 33 28 28 19 21 34 50 Tromso 80 78 70 69 68 83 78 70 64 67 84 65 Trondheim" 67 66 56 54 53 71 65 56 48 52 72 49 Poland Bydgoszcz , Gdansk , Krakow, Rzeszow, I ||||Il ll\ I ll|||| Wroclaw 89 70 79 61 63 74 75 79 85 67 73 59 Poznan 65 42 57 33 35 47 48 45 73 39 42 31 Szczecin (Stettin) 0 0 0 0 0 0 0 0 0 0 0 0 Warsaw 83 62 81 52 54 66 67 69 80 58 67 50 Portugal Lisbon 41 49 49 56 50 47 49 49 41 40 45 44 Oporto 39 43 43 50 48 41 43 43 43 44 37 47 Azores 60 63 63 67 68 61 63 63 66 65 58 68 l Madeira 58 65 65 71 67 63 65 65 60 60 54 63 Romania Bucharest 16 14 17 15 16 14 15 17 18 17 14 17 all other airports 22 20 23 21 22 20 20 , 23 25 23 20 23 Spain Alicante, Valencia 25 25 26 28 31 24 26 26 31 30 23 34 Barcelona 10 9 11 11 12 9 10 11 13 12 8 15 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 0 0 0 0 Granada , Santiago de Compostela , IIIlIIIII III \ IIII|| Seville , Vigo 33 35 35 40 40 34 35 35 41 38 32 42 I Madrid 19 21 21 25 25 20 21 21 26 23 18 26 Malaga 35 37 37 41 44 35 37 37 45 44 34 48 Palma 27 29 31 34 37 27 I 31 43 38 26 41 I Canary Is. 59 60 60 64 67 59 61 60 65 63 58 68 Melilla 40 42 42 47 49 40 42 42 ' 51 54 39 54 Sweden Gothenburg 31 30 25 21 20 37 29 25 16 19 39 17 Halmstad , Ronneby 30 28 23 19 18 35 26 23 15 17 38 16 Kalmar 43 41 34 29 28 48 39 34 24 27 50 25 Karlstad, Linkoping 49 48 42 36 35 55 47 42 29 33 58 31 Kiruna,Lulea 78 76 69 65 65 81 . 74 69 67 72 90 61 Kristianstad 22 21 16 13 13 26 19 16 11 . 12 85 11 Malmo 7 7 5 4 4 9 6 5 3 4 10 3 \ Nordmaling, Sundsvall , 86 69 62 57 56 75 67 62 60 65 80 52 Norrkoping, Visby 60 52 45 39 38 60 50 45 33 36 65 34 Stockholm 64 57 50 44 44 64 55 50 50 55 71 40 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Berne 18 17 24 24 32 13 18 24 46 31 12 54 Geneva 8 8 10 10 13 7 8 10 3 2 7 3 l Zurich 5 4 5 5 8 3 4 5 24 15 3 23 Turkey \ \ ¢ \ I \ \ (in Europe) all airports 10 9 10 10 11 9 10 10 12 11 9 11 Turkey Adana , Afyon , Antalya , Elazig, Gaziantep , I I \ \ \ \ \ ( in Asia) Iskenderun , Kastamonu , Konya , Malatya , \ \ II\ I I \ I I Samsun , Trabzon 26 25 26 26 28 25 26 26 31 30 25 29 No L 273 / 53 . 10 . 90 Official Journal of the European Communities LIST I (Germany) Continued Airport: of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg ! Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 Ed 13 14 I. EUROPE (Continued) Turkey (in Asia) (Continued) Agri , Dyarbakir , Erzurum, Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kutahya , Zonguldak Izmir 39 22 21 37 22 20 39 22 21 39 22 21 41 24 23 37 21 20 39 22 21 39 22 21 46 28 27 43 26 25 37 21 20 43 25 24 Union of Soviet Socialist Republics (in Europe) Baku , Tbilisi Brest , Gorky , Kaliningrad , Kybyshev, Perm, Ufa, Uralsk Donetsk, Rostov, Volgograd Kharkov, Simferopol Kiev Leningrad Lvov , Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 97 96 95 95 93 93 95 92 95 93 95 89 87 85 84 79 85 84 74 83 79 86 97 96 95 95 93 93 95 92 95 93 95 87 81 83 81 77 74 79 66 77 72 80 91 83 "88 87 83 71 81 68 79 73 82 91 89 87 86 82 91 86 78 86 82 88 91 89 88 87 83 83 87 78 86 82 88 92 85 89 88 84 92 94 92 95 92 94 97 96 96 95 94 68 95 87 96 89 96 92 85 89 88 84 71 88 71 81 76 89 92 85 89 88 84 92 91 $1 94 92 92 90 80 86 84 80 66 85 64 76 70 86 Union of Soviet Socialist Republics (in Asia) Alma-Ata , Irkutsk, Kirensk , Krasnoyarsk, Novosibirsk, Tashkent Chita , Khabarovsk, Vladivostok Omsk, Sverdlovsk 98 99 98 93 95 90 98 99 98 90 93 86 91 94 87 94 96 92 94 96 92 98 99 98 98 99 97 92 95 89 96 98 96 90 93 85 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo , Split Titograd Tivat , Zabljak Zagreb 51 53 42 61 47 55 54 33 47 50 38 58 44 52 51 30 65 65 54 74 57 66 66 46 56 56 44 65 50 58 57 36 63 63 52 72 57 64 64 43 46 49 37 56 43 51 50 29 50 53 42 61 47 55 54 33 67 67 56 76 59 69 69. 49 84 85 79 89 82 86 86 72 69 72 61 78 66 73 72 52 45 48 36 55 42 50 49 28 67 69 58 76 64 71 70 49 II . AFRICA Algeria Algiers Annaba , Constantine El Golea Oran 44 39 59 39 40 41 56 39 45 46 61 42 45 46 61 42 49 50 65 47 38 40 55 38 41 42 58 40 45 46 61 42 58 50 72 57 53 46 68 52 38 40 55 38 59 53 73 49 Angola all airports 76 75 77 77 78 74 76 77 81 79 74 83 B&amp;rin all airports 73 75 79 79 81 74 76 79 82 79 74 83 Botswana all airports 76 74 75 75 76 74 75 75 79 78 74 77 Burkina Faso all airports 73 75 78 78 81 73 76 78 81 79 73 82 Burundi all airports 64 61 63 63 64 62 62 63 68 66 62 65 Cameroon all airports 77 80 83 83 85 76 77 83 85 83 76 88 No L 273 /6 Official Journal of the European Communities 3 . 10 . 90 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) l Canary Is. see Spain (Europe) I I I I I ¢ Cape Verde, Republic of all airports 68 71 71 75 75 70 71 71 82 74 67 77 Central African Republic all airports 69 68 72 71 72 68 69 72 76 74 68 74 Chad all airports 63 61 66 64 66 61 63 66 70 68 59 68 Comoros all airports 74 71 72 72 74 71 72 72 77 75 71 75 Congo all airports 73 71 73 74 76 72 73 73 79 77 72 77 Djibouti all airports 59 56 57 58 59 56 57 57 63 61 55 60 Egypt all airports 25 23 24 24 25 23 24 24 28 26 23 26 Equatorial Guinea all airports 80 83 84 85 87 81 83 84 87 84 80 86 Ethiopia all airports 55 52 54 54 55 52 53 54 59 57 50 56 Gabon all airports 77 80 80 83 85 76 77 80 85 83 75 88 Gambia all airports 68 71 73 75 75 70 71 73 82 74 69 77 Ghana all airports 73 75 77 79 81 74 76 77 82 79 73 83 Guinea all airports 73 74 76 77 79 73 74 76 85 83 72 86 Guinea Bissau all airports 73 74 76 77 79 73 74 76 85 83 72 . 86 Ivory Coast all airports 73 75 77 79 81 74 76 77 82 79 72 83 Kenya all airports 66 63 64 64 66 63 64 64 69 67 61 67 Lesotho all airports 76 74 75 75 76 74 75 75 79 78 73 77 Liberia all airports 73 75 77 79 81 74 76 77 82 79 73 83 Libya Benghazi 31 30 32 33 35 30 31 32 39 36 29 37 l Sebha 41 40 42 43 45 39 41 42 50 47 38 47 Tripoli 24 23 24 25 27 23 24 24 31 28 22 29 Madagascar all airports 74 71 72 72 74 71 72 72 77 75 70 75 Malawi all airports 69 66 68 68 69 66 67 68 72 70 66 70 Mali all airports 73 75 77 78 81 73 76 77 81 79 72 82 Mauritania all airports 68 71 73 75 75 70 71 73 82 74 67 77 Mauritius all airports 74 71 72 72 74 71 72 72 77 75 70 75 Melilla see Spain (Europe) I |1 || I IlI I II Morocco Casablanca 45 47 50 52 54 45 47 50 53 50 44 55 Fez, Rabat 44 44 44 49 52 42 44 44 51 47 41 54 Ifni 54 56 56 61 63 . 55 56 56 62 59 54 64 \ Tangiers, Tetuan 39 40 40 45 47 39 40 40 46 45 3&amp; 49 No L 273 /73 . 10 . 90 Official Journal of the European Communities LIST I (Germany) Continued \ Airport of arri\ral \ Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Mozambique all airports 74 72 72 73 74 72 72 72 77 75 73 75 Namibia all airports 76 74 75 75 76 74 75 75 79 78 74 77 Niger all airports 73 75 78 78 81 73 76 78 81 79 70 82 Nigeria all airports 73 75 79 79 81 74 76 79 82 79 71 83 Rwanda all airports 64 61 64 63 64 62 62 64 68 66 62 65 Sao Tom6 and Principe all airports 80 83 84 85 87 81 83 84 87 84 80 86 Senegal all airports 68 71 71 75 75 70 71 71 82 74 67 77 Seychelles all airports 74 71 74 72 74 71 72 74 77 75 70 75 Sierra Leone all airports 73 74 76 77 79 73 74 76 85 83 72 86 Somalia all airports 66 63 64 64 66 63 64 64 69 67 61 67 South Africa , Republic of all airports 76 74 75 75 76 74 75 75 79 78 74 77 St Helena all airports 80 83 84 85 87 81 83 84 87 84 80 86 Sudan all airports 51 48 50 49 51 48 49 50 55 53 48 52 Swaziland all airports 76 74 75 75 76 74 75 75 79 78 74 77 Tanzania all airports 69 66 69 68 69 66 67 69 72 70 66 70 Togo all airports 73 75 77 79 81 74 76 77 82 79 73 83 Tunisia Djerba 35 35 40 40 42 34 37 40 46 42 33 46 Tunis 23 24 27 27 29 23 24 27 32 29 22 32 Uganda all airports 64 61 64 63 64 62 62 64 68 66 62 65 Zaire all airports 73 71 73 74 76 72 73 73 79 77 71 77 Zambia all airports 73 71 72 72 73 71 72 72 76 75 70 74 Zimbabwe all airports 73 71 72 72 73 71 72 72 76 75 70 74 ffl.AMERICA 1 . North America ||I IllillI II ll Canada Edmonton 77 83 76 82 82 81 82 78 78 80 78 80 Gander , Moncton 67 72 66 73 71 71 70 67 67 68 67 69 Halifax, Montreal , Ottawa , Quebec, Toronto 73 78 72 77 75 76 76 71 71 73 71 74 Vancouver, Winnipeg 76 83 75 82 82 82 82 78 78 80 78 80 Greenland all airports 63 65 63 66 63 65 63 63 58 60 64 61 No L 273 / 8 Official Journal of the European Communities 3 . 10 . 90 LIST I (Germany) Continued \ Airport of arrival Third countries Airport of departure Berlin Bremen jl Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) I 1 . North America (Continued) I United States of America Akron , Albany, Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus, Detroit , Indianapolis, Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee, Minneapolis, Nashville , New Orleans, New York, Philadelphia, Pittsburgh , St Louis , Washington 76 81 76 80 78 80 80 76 75 76 76 77 Albuquerque, Austin, Billings, Dallas , Denver, Houston , Las Vegas , Los Angeles , Oklahoma, Phoenix , Portland, Salt Lake City , San Francisco, Seattle 80 84 80 85 83 83 83 80 80 81 80 82 Anchorage 90 -93 88 89 89 94 92 90 86 88 93 87 Fairbanks, Juneau 91 93 89 90 89 94 93 91 87 89 93 88 Honolulu 87 91 89 90 90 90 90 89 88 89 87 89 Miami 84 87 83 89 87 86 86 84 84 85 82 86 Puerto Rico 80 83 81 85 83 82 82 81 80 81 82 82 2. Central AmericaII\ ||IIIl ||Il|| Bahamas all airports 80 83 80 85 83 82 82 81 80 81 79 82 Belize all airports 84 87 84 . 89 87 86 87 85 84 85 83 86 Bermuda all airports 80 83 80 85 83 82 82 81 80 81 79 82 Costa Rica all airports 84 87 84 89 87 86 87 85 84 85 83 86 Cuba all airports 84 87 84 89 87 86 87 85 84 85 83 86 Curasao all airports 83 87 83 89 88 86 87 85 85 85 83 87 Dominican Republic all airports 80 83 80 85 83 82 82 81 80 81 79 82 El Salvador all airports 84 87 84 89 87 86 87 85 84 85 83 86 Guatemala all airports 84 87 84 89 87 86 87 85 84 85 83 86 Haiti all airports 80 83 80 85 83 82 82 81 80 81 79 82 Honduras all airports 84 87 84 89 87 86 87 85 84 85 83 86 Jamaica all airports 84 87 84 89 87 86 87 85 84 85 83 86 Mexico all airports 86 89 86 88 87 88 88 88 84 85 87 86 Nicaragua all airports 84 87 84 89 87 86 87 85 84 85 83 86 Panama all airports 84 87 84 89 87 86 87 85 84 85 83 86 Virgin Is. see West Indies 84 87 84 89 87 86 87 85 84 85 83 86 West Indies all airports 83 86 83 89 88 85 86 85 85 86 84 88 3 . South America || II Argentina all airports 87 88 87 90 91 88 88 88 91 90 87 91 Aruba all airports 83 87 83 89 88 86 87 84 85 85 83 87 No L 273 / 93 . 10 . 90 Official Journal of the European Communities LIST I (Germany) Continued \ Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig 1Munich |Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) i 3 . South America (Continued) I I Bolivia all airports 87 88 87 90 91 88 88 88 91 90 87 91 Brazil all airports 83 87 83 89 88 86 87 84 85 85 89 86 Chile all airports 87 88 87 90 91 88 88 88 91 90 87 91 Colombia all airports 83 87 83 89 88 86 87 84 85 85 83 87 Ecuador all airports 83 87 83 89 88 86 87 84 85 85 83 87 Guyana all airports 83 87 83 89 88 86 87 84 85 85 83 87 Paraguay all airports 87 88 87 90 91 88 88 88 91 90 87 91 Peru all airports 83 87 83 89 88 86 87 84 85 85 83 87 Surinam all airports 83 87 83 89 88 86 87 84 85 85 83 87 Trinidad and Tobago all airports 83 87 83 89 88 86 87 84 85 85 83 87 Uruguay all airports l 87 88 87 90 91 88 88 88 91 90 87 91 Venezuela all airports 83 87 83 89 88 86 87 84 85 85 83 87 IV. ASIA Afghanistan all airports 69 66 69 67 69 66 67 69 72 70 68 70 Bahrain all airports 47 44 47 46 47 45 45 47 51 49 46 49 Bangladesh . all airports 69 66 69 67 69 66 67 69 72 70 68 70 Bhutan see Nepal ll ll ll Brunei see Malaysia II|| I lillllllll Burma all airports 77 75 77 76 77 75 76 77 80 79 76 78 China all airports 80 78 80 79 80 78 78 80 82 81 79 81 Cyprus all airports 19 17 19 18 19 17 17 19 21 20 18 19 Hong Kong all airports 80 78 80 79 80 78 79 80 83 81 79 81 India all airports 69 66 69 67 69 66 67 69 72 70 69 70 Indonesia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Iran all airports l 47 45 47 46 47 45 45 47 51 49 46 49 Iraq all airports 40 37 40 38 40 37 38 40 43 42 39 41 Israel all airports 26 25 26 25 26 24 24 26 29 27 24 27 Japan all airports 84 83 84 84 84 83 83 84 86 85 83 85 Jordan all airports 27 25 27 26 27 25 25 27 30 28 25 28 Kampuchea all airports 77 75 77 76 77 75 76 77 80 79 76 78 No L 273 / 10 Official Journal of the European Communities 3 . 10 . 90 LIST I (Germany) Continued I Airport of arrival ( i Third countries Airport of departure 1 1Berlin Bremen 1 jDresden i Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Korea (North ) all airports 80 78 80 79 80 78 78 80 82 81 79 81 Korea (South) all airports 80 78 80 79 80 78 79 80 83 81 79 81 Kuwait all airports 48 45 48 47 48 46 46 48 52 50 46 50 . Laos all airports 77 75 77 76 77 75 76 77 80 79 76 78 Lebanon all airports 24 22 24 23 24 22 23 24 27 26 22 25 Macao all airports 80 78 80 79 80 78 79 80 83 81 79 81 Malaysia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Maldive Is. all airports 75 72 75 73 75 72 73 75 77 76 72 76 Mongolia all airports 99 93 99 90 91 94 94 99 98 92 98 90 Muscat and Oman all airports 59 56 59 58 59 56 57 59 63 61 56 60 Nepal all airports 69 66 69 67 69 66 67 69 72 70 68 70 Oman see Muscat and Oman l I I I l l l Pakistan all airports 69 66 69 67 69 66 67 69 72 70 68 70 Philippines all airports 80 78 80 79 80 78 79 80 83 81 79 81 Qatar all airports 47 44 47 46 47 45 45 47 51 49 46 49 Saudi Arabia all airports 47 44 47 46 47 45 45 47 51 49 46 49 Singapore all airports 80 78 80 79 80 78 79 80 83 81 79 81 Sri Lanka all airports 75 72 75 73 75 72 73 75 77 76 72 76 Syria all airports 27 25 27 26 27 25 25 27 30 28 25 28 Taiwan all airports 80 78 80 79 80 78 79 80 83 81 79 81 Thailand all airports 77 75 77 76 77 75 76 77 80 79 76 78 Turkey see Europe ||||ll || llII ll Union of Soviet Socialist Republics see Europe I I I I United Arab Emirates all airports 59 56 59 58 59 56 57 59 63 61 58 60 Vietnam . all airports 77 75 77 76 77 75 76 77 80 79 76 78 Yemen Arab Republic all airports 56 53 56 55 56 53 54 56 60 58 53 58 Yemen , People's Democratic Republic of all airports 56 53 56 55 56 53 54 56 60 58 53 58 V. AUSTRALIA and OCEANIA all airports 85 84 85 84 85 84 84 85 87 86 84 86 3 . 10 . 90 Official Journal of the European Communities No L 273 / 11 LIST II (Benelux) Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam 1 Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE 1 I Albania all airports 58 58 57 58 57 65 Austria Innsbruck 4 4 3 3 3 4 \ Klagenfurt 18 19 16 17 16 23 \ Linz 11 11 10 10 10 14 Salzburg 0 0 0 0 0 0 Vienna ­ 25 26 23 24 23 30 Azores see Portugal I I Bulgaria Sofia 5 6 5 6 5 6 all other airports 15 16 14 16 14 17 Cyprus see Asia I I Czechoslovakia Bratislava 29 30 26 28 27 34 Brno 37 38 34 36 34 45 Gottwaldov, Ostrava 40 42 37 39 37 48 Kosice, Presov 53 54 50 52 50 61 Prague 20 21 18 19 18 25 Faroe Is. all airports 29 29 32 31 30 26 Finland Helsinki, Lappeenranta 53 54 51 58 56 51 Ivalo, Kemi , Rovaniemi 66 66 67 70 68 63 Joensuu, Kajaani , Oulu 61 62 59 66 64 59 Jyvaskyla , Pori , Tampere , Vaasa 54 54 56 59 57 51 \ Kuopio 61 61 62 65 64 58 Maarianhamina (Mariehamn), Turku 51 47 48 - 56 54 44 Gibraltar all airports 46 47 44 44 44 47 Hungary Budapest 40 41 37 49 47 43 all other airports 47 48 44 55 53 51 Iceland all airports 50 50 60 53 52 47 Madeira Is. see Portugal I I Malta all airports 8 8 7 7 7 9 Norway Alesund 82 80 79 91 87 71 Alta 89 88 87 94 92 83 Bergen 77 75 73 88 84 65 Bodo 86 85 84 93 90 79 Kirkenes 90 89 89 95 93 84 Kristiansand 68 66 65 81 76 55 3 . 10 . 90No L 273 / 12 Official Journal of the European Communities LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 76 73 74 71 73 69 86 86 82 81 65 60 Tromso 88 87 86 94 92 81 Trondheim 82 80 80 90 87 73 Poland Bydgoszcz , Gdansk , Krakow, Rzeszow, Wroclaw 47 48 45 50 49 51 Poznan 17 17 15 18 17 20 Szczecin (Stettin) 0 0 0 0 0 0 Warsaw 36 37 34 39 37 39 Portugal Lisbon 59 60 56 57 56 59 l Oporto 53 54 50 50 v 51 54 Azores 69 70 68 67 68 70 Madeira 73 74 71 72 71 74 Romania Bucharest 13 14 12 14 12 14 I all other airports 19 20 17 19 17 20 Spain Alicante , Valencia 27 27 25 25 2$ 33 Barcelona 11 11 10 10 10 13 Bilbao , San Sebastian, Santander 0 0 0 0 0 0 - Granada , Santiago di Compostela, Seville , Vigo 42 43 40 40 40 43 Madrid 26 27 25 24 25 27 Malaga 43 44 41 41 41 44 Palma 25 26 23 23 23 27 l Canary Is. 73 73 71 70 70 73 Melilla 49 50 47 47 47 50 Sweden Gothenburg 16 16 15 19 18 17 Halmstad, Ronneby 16 16 15 19 18 15 Kalmar 26 26 24 29 28 24 Karlstad, Linkoping 32 32 31 37 35 30 Kiruna , Lulea 61 62 63 70 68 59 l Kristianstad 12 12 11 14 13 10 Malmo 4 4 3 4 4 3 \ Nordmaling, Sundsvall 53 54 55 62 60 51 Norrkoping, Visby 35 35 34 40 38 33 Stockholm 40 41 44 51 49 38 Switzerland Basel 0 0 0 0 0 0 Berne 19 20 17 17 17 22 Geneva 2 2 2 2 2 3 Zurich 4 4 3 3 3 5 Turkey (in Europe) all airports 9 9 9 9 9 10 Turkey (in Asia) Adana , Afyon , Antalya , Elazig, Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 25 25 24 25 24 26 No L 273 / 133 . 10 . 90 Official Journal of the European Communities LIST II (Benelux ) Continued I \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE \ (Continued) | \ l Turkey Agri , Dyarbakir , Erzurum, Kars , Van 37 37 36 37 36 39 (in Asia ) Akhisar , Ankara , Balikesir , Bandirma , l I-l \ (Continued) Bursa , KÃ ¼tahya , Zonguldak 21 22 21 21 21 23 l Izmir 20 21 20 20 20 22 Union of Soviet I IIIl Socialist Republics I IlIl \ (in Europe) Baku, Tbilisi 80 81 78 82 81 81 Brest , Gorky, Kaliningrad , Kybyshev , Il Il Perm, Ufa , Uralsk 75 76 73 78 76 77 Donetsk , Rostov , Volgograd 73 74 70 75 74 75 Kharkov , Simferopol 71 72 68 74 72 73 . &lt; Kiev 64 65 61 67 66 66 Leningrad 67 68 64 70 69 69 Lvov, Odessa 71 72 69 74 73 73 Minsk, Vilno 58 59 55 61 60 60 Moscow, Orel 70 71 68 73 72 72 \ Riga 64 65 60 67 65 66 Voronezh 74 75 72 76 75 76 Union of Soviet IIIl IlII I Socialist Republics liIIIIIIIl (in Asia ) Alma-Ata , Irkutsk , Kirensk, Krasnoyarsk, lil Novosibirsk, Tashkent 87 87 85 88 87 88 l Chita , Khabarovsk , Vladivostok 91 91 90 - 92 91 91 I Omsk, Sverdlovsk 82 82 80 84 83 83 Yugoslavia Belgrade 45 47 43 46 45 54 1 Dubrovnik 48 49 46 47 45 54 Ljubljana 37 38 34 36 34 43 Ohrid, Skopje 56 57 54 56 54 63 Sarajevo , Split 42 43 39 41 39 48 Titograd 50 51 47 49 47 56 Tivat, Zabljak 49 50 47 48 47 55 ¢ Zagreb 29 30 27 28 27 34 II . AFRICA Algeria Algiers 48 49 45 44 45 53 I Annaba , Constantine 47 48 45 44 45 53 El Golea 64 64 61 60 61 68 Oran . 46 47 44 42 43 49 Angola all airports 80 80 79 79 78 82 BÃ ©nin all airports 79 80 78 78 78 81 Botswana all airports 74 74 73 74 73 75 Burkina Faso all airports 76 76 74 74 74 78 Burundi all airports 61 61 60 61 60 62 Cameroon all airports 83 83 81 81 80 86 No L 273 / 14 Official Journal of the European Communities 3 . 10 . 90 LIST II (Benelux) Continued \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II. AFRICA (Continued) I Canary Is. see Spain (Europe) 1 I Cape Verde, Republic of all airports 77 77 75 75 75 77 Central African Republic all airports 74 75 73 73 73 77 Chad all airports 69 70 68 67 68 72 Comoros all airports 71 71 70 71 70 72 Congo all airports 78 78 77 76 76 80 Djibouti all airports 56 56 55 55 55 . 57 Egypt all airports 23 23 22 22 22 24 Equatorial Guinea all airports 87 88 86 86 86 88 Ethiopia all airports 52 52 51 51 51 53 Gabon all airports 83 83 81 81 80 86 Gambia all airports 77 77 75 75 75 77 Ghana all airports 79 80 78 78 78 81 Guinea all airports 80 80 78 78 78 80 Guinea Bissau all airports 80 80 78 78 78 80 Ivory Coast all airports 79 80 78 78 7g 81 Kenya all airports 63 63 62 62 62 64 Lesotho all airports 74 74 73 74 73 75 Liberia all airports 79 80 78 78 78 81 Libya Benghazi 31 32 30 30 30 34 Sebha 41 41 40 40 40 44 Tripoli 24 24 23 23 23 27 Madagascar all airports 71 71 70 71 70 72 Malawi all airports 66 66 65 66 65 67 Mali all airports 76 76 74 74 74 78 Mauritania all airports 77 77 75 75 75 77 Mauritius all airports 71 71 70 71 70 72 Melilla see Spain (Europe) ll ||II Morocco Casablanca 54 55 52 52 52 55 Fez , Rabat 51 52 49 49 49 52 l Ifni 63 64 61 61 61 64 Tangiers , Tetuan 48 49 46 45 46 48 3 . 10 . 90 Official Journal of the European Communities No L 273 / 15 LIST II (Benelux) Continued l Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) l I Mozambique all airports 71 72 71 71 71 73 Namibia ail airports 74 74 73 74 73 75 . Niger all airports 76 76 74 74 74 78 Nigeria all airports 79 80 78 78 78 81 Rwanda all airports 61 61 60 61 60 62 Sao Tom6 and Principe all airports 87 88 86 86 86 88 Senegal all airports 77 77 75 75 75 77 Seychelles all airports 71 71 70 71 70 72 Sierra Leone all airports 80 80 78 78 78 . 80 Somalia all airports 63 63 62 62 62 64 South Africa, Republic of all airports 74 74 73 74 73 75 St Helena all airports 87 88 86 86 86 88 Sudan all airports 48 48 47 47 47 49 Swaziland all airports 74 74 73 74 73 75 Tanzania all airports 66 66 65 66 65 67 Togo all airports 79 80 78 78 78 81 Tunisia Djerba 31 32 30 30 30 34 Tunis 17 18 16 16 16 19 Uganda all airports 61 61 60 61 60 62 Zaire all airports 78 78 77 76 76 80 Zambia all airports 71 71 70 70 70 72 Zimbabwe all airports 71 71 70 70 70 72 III . AMERICA 1 . North America I III ||ll|1 Canada Edmonton 84 84 86 86 85 82 l Gander , Moncton 76 76 78 77 76 73 Halifax , Montreal , Ottawa, Quebec, Toronto 80 79 82 80 80 77 Vancouver, Winnipeg 85 85 86 86 86 82 Greenland all airports 68 68 74 70 69 65 No L 273 / 16 Official Journal of the European Communities 3 . 10 . 90 LIST H (Benelux) Continued I &lt; Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III . AMERICA (Continued) I ¢ 1 . North America (Continued) I United States of America Akron , Albany, Atlanta , Baltimore, Boston , Buffalo , Charleston, Chicago , Cincinnati , Columbus , Detroit , Indianapolis, Jacksonville , Kansas City , Lexington , Louisville , Memphis, Milwaukee, Minneapolis , Nashville , New Orleans, New York, Philadelphia , Pittsburgh , St Louis, Washington 83 83 84 83 83 80 Albuquerque , Austin, Billings, Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 86 85 89 87 87 85 Anchorage 97 98 98 99 98 . 95 l Fairbanks , Juneau 97 98 98 99 98 95 l Honolulu 92 92 93 93 91 90 Miami 90 90 92 90 90 89 Puerto Rico 88 88 90 87 88 85 2. Central America I Bahamas all airports 88 88 90 87 88 85 Belize all airports 91 91 92 91 91 89 Bermuda all airports 88 88 90 87 88 85 Costa Rica all airports 91 91 92 91 91 89 Cuba all airports 91 91 92 91 91 89 Cura9ao all airports 91 91 90 90 90 91 Dominican Republic all airports 88 88 90 87 88 85 El Salvador all airports 91 91 92 91 91 89 Guatemala all airports 91 91 92 91 91 89 Haiti all airports 88 88 90 87 88 85 Honduras all airports 91 91 92 91 91 89 Jamaica all airports 91 91 92 91 91 89 Mexico all airports 89 89 91 90 89 88 Nicaragua all airports 91 91 92 91 91 89 Panama all airports 91 91 92 91 91 89 Virgin Is. see West Indies l West Indies all airports 90 91 89 89 89 90 3 . South America | Argentina all airports 93 93 92 92 92 93 Aruba all airports 91 91 90 90 90 91 No L 273 / 173 . 10 . 90 Official Journal of the European Communities LIST II (Benelux) Continued I Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III . AMERICA (Continued) I 3 . South America (Continued) I Bolivia all airports 93 93 92 92 92 93 Brazil all airports \ 91 91 90 90 90 91 Chile all airports 93 93 92 92 92 93 Colombia all airports 91 91 90 90 90 91 Ecuador all airports 91 91 90 90 90 91 Guyana all airports \ 91 91 90 90 90 91 Paraguay all airports 93 93 92 92 92 93 Peru all airports 91 91 90 90 90 91 Surinam all airports 91 91 90 90 90 91 Trinidad and Tobago all airports 91 91 90 90 90 91 Uruguay all airports l 93 93 92 92 92 93 Venezuela all airports 91 91 90 90 90 91 IV. ASIA Afghanistan all airports l 66 66 65 65 65 67 Bahrain all airports 44 44 43 44 43 45 Bangladesh all airports 66 66 65 65 65 67 Bhutan see Nepal llI li\ Brunei see Malaysia l l \ Burma all airports 75 75 74 75 74 76 China all airports 77 78 77 77 77 78 Cyprus all airports 17 17 16 16 16 18 Hong Kong all airports 78 78 78 78 77 79 India all airports 66 66 65 65 65 67 Indonesia all airports 78 78 78 78 77 79 Iran all airports 44 45 43 44 43 46 Iraq all airports l 37 37 36 36 36 38 Israel all airports 23 23 23 23 23 24 Japan all airports 82 83 82 82 82 83 Jordan all airports 24 25 24 24 23 25 Kampuchea all airports 75 75 74 75 74 76 No L 273 / 18 Official Journal of the European Communities 3 . 10 . 90 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 IV. ASIA (Continued) -  Korea (North ) all airports 77 78 77 77 77 78 Korea (South ) all airports . 78 78 78 78 77 79 Kuwait all airports 45 45 44 45 44 46 Laos all airports 75 75 74 75 74 76 Lebanon all airports 22 22 21 22 21 23 Macao all airports 78 78 78 78 77 79 Malaysia all airports 78 78 78 78 77 ­ 79 Maldive Is. all airports 72 72 71 72 71 73 Mongolia all airports 87 87 85 88 87 88 Muscat and Oman all airports 56 56 55 55 55 57 Nepal all airports 66 66 65 65 65 67 Oman see Muscat and Oman ||\ \ Pakistan all airports 66 66 65 65 65 67 Philippines all airports 78 78 78 78 77 79 Qatar all airports 44 44 43 44 43 45 Saudi Arabia all airports 44 44 43 44 43 45 Singapore all airports 78 " 78 78 78 77 79 Sri Lanka all airports 72 72 71 72 71 73 Syria all airports 24 25 24 24 23 25 Taiwan all airports 78 78 78 78 77 79 Thailand all airports 75 75 74 75 74 76 Turkey see Europe ||I - I I Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 56 56 55 55 55 57 Vietnam all airports 75 75 74 75 74 76 Yemen Arab Republic all airports 53 53 52 52 52 54 Yemen , People's Democratic Republic of all airports 53 53 52 52 52 54 V. AUSTRALIA and OCEANIA all airports 83 84 83 83 83 84 3 . 10 . 90 Official Journal of the European Communities No L 273 / 19 LIST III (France ) Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantesj Nice Paris Strasbourg Toulouse1 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania all airports 51 44 52 44 57 54 66 43 59 52 63 46 Austria Innsbruck 3 2 3 2 4 3 6 2 4 3 5 3 Klagenfurt 15 13 18 13 21 17 28 12 20 17 24 14 Linz 9 7 11 7 14 10 18 7 12 10 15 8 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 27 19 25 17 29 28 39 17 33 23 34 21 Azores see Portugal - Bulgaria Sofia 7 6 6 5 7 7 7 5 7 6 7 6 all other airports 18 16 17 15 18 19 19 15 20 16 18 ' 17 Cyprus see Asia Czechoslovakia Bratislava 30 22 28 20 32 31 44 20 36 27 38 24 l Brno 25 22 28 24 31 27 42 23 31 31 37 24 l Gottwaldov , Ostrava 28 24 30 26 34 29 46 26 34 34 41 26 Kosice, Presov 43 36 43 34 48 45 60 34 51 42 55 37 Prague 12 10 13 11 15 12 22 ­ 11 15 15 19 11 Faroe Is. all airports 18 22 23 29 22 20 23 26 20 28 22 20 Finland Helsinki , Lappeenranta 35 37 39 40 42 38 48 39 39 47 39 36 Ivalo , Kemi , Rovaniemi 47 49 51 52 54 50 60 51 51 59 63 48 Joensuu , Kajaani , Oulu 43 45 48 48 50 46 57 48 47 55 47 44 Jyvaskyla , Pori , Tampere, Vaasa 36 37 39 40 42 38 48 39 39 47 52 36 - Kuopio 42 44 47 47 49 45 55 46 46 54 59 43 Maarianhamina (Mariehamn), Turku 29 31 33 33 35 31 41 33 32 40 44 29 Gibraltar all airports 61 81 67 63 73 73 52 69 71 56 44 91 Hungary Budapest 34 29 36 ' 29 41 36 53 29 41 37 47 31 all other airports 41 36 43 35 48 43 60 35 49 44 54 37 Iceland all airports 40 48 49 57 48 44 49 53 43 57 48 45 Madeira Is. see Portugal I li \| Malta all airports 10 8 9 7 10 11 10 7 13 8 9 9 Norway Alesund 44 54 55 67 53 49 61 54 49 67 53 48 Alta 51 67 70 81 58 54 63 70 55 79 69 65 Bergen 37 48 48 61 46 42 54 47 42 60 46 41 Bodo 43 61 65 77 50 46 56 64 47 75 64 59 Kirkenes 55 69 73 83 61 57 67 72 58 81 72 68 Kristiansand 29 34 38 56 37 33 45 38 33 50 37 33 No L 273 /20 Official Journal of the European Communities 3 . 10 . 90 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) lll Norway (Continued) Oslo Stavanger 21 32 44 43 48 42 65 57 26 41 23 36 31 49 47 42 24 37 60 55 47 41 42 36 1 Tromso 49 65 69 80 55 51 61 68 52 78 68 63 Trondheim 33 53 57 72 39 35 45 57 37 68 56 51 Poland Bydgoszcz , Gdansk, Krakow, Rzeszow, Wroclaw 47 43 51 45 55 49 66 44 53 54 61 45 Poznan 34 30 37 33 41 36 53 33 40 41 48 32 Szczecin (Stettin) 0 0 0 0 0 0 0 0 0 0 0 0 Warsaw 40 36 43 38 48 42 59 37 46 47 54 38 Portugal Lisbon 60 94 61 55 59 62 48 76 70 57 43 81 \ Oporto 60 94 74 62 72 71 51 80 70 66 51 90 Azores 80 97 81 70 80 82 73 88 85 78 69 92 Madeira 76 96 78 65 76 79 68 86 83 74 64 90 Romania Bucharest 16 14 15 13 16 17 17 13 18 14 16 15 f all other airports 22 19 21 18 22 23 23 18 24 20 22 20 Spain Alicante, Valencia 64 64 44 41 51 51 39 47 83 34 35 79 Barcelona 50 41 19 21 24 26 18 26 74 14 14 56 l Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 0 0 0 0 \ Granada , Santiago di Compostela ,Seville , Vigo 58 80 63 60 70 69 48 65 68 51 40 89 \ Madrid 45 71 53 49 60 60 32 55 56 34 29 85 Malaga 76 78 62 60 69 68 54 64 90 52 53 89 Palma 57 59 54 36 65 98 47 42 88 30 42 75 Canary Is. 100 96 80 80 84 99 76 86 95 81 74 95 I Melilla 79 82 67 63 73 100 62 69 91 58 59 91 Sweden Gothenburg 10 9 9 9 12 11 15 9 11 12 13 8 l Halmstad , Ronneby 8 9 10 10 11 9 13 10 10 13 15 9 I Kalmar 14 15 16 17 18 15 21 16 16 20 23 14 l Karlstad, Linkoping 19 19 20 21 23 21 28 20 21 26 28 18 ' Kiruna , Lulea 43 46 48 48 50 46 56 47 47 55 ­ 59 44 \ Kristianstad 6 6 7 7 8 6 9 7 7 9 10 6 Malmo 2 2 2 2 2 2 3 2 2 3 3 2 Nordmaling , Sundsvall 35 37 40 39 42 37 48 39 39 46 51 35 Norrkoping, Visby 20 21 23 24 25 22 30 23 23 29 33 21 Stockholm 25 27 29 28 30 27 36 28 28 34 38 25 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 - Berne 21 18 57 15 75 31 100 7 33 13 63 24 I Geneva 2 0 4 0 8 3 87 0 3 1 55 3 Zurich 20 29 48 5 67 43 100 5 30 8 32 35 Turkey (in Europe) all airports 8 7 8 8 8 9 9 7 8 9 8 8 Turkey (in Asia) Adana , Afyon, Antalya, Elazig , Gaziantep , Iskenderun, Kastamonu , Konya , Malatya, Samsun , Trabzon 23 21 22 22 25 24 24 20 25 25 23 22 3 . 10 . 90 Official Journal of the European Communities No L 273 /21 LIST III (France) Continued \ Airport of arrhral Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Turkey (in Asia) (Continued) Agri , Dyarbakir , Erzurum, Kars, Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kiitahya, Zonguldak Izmir 35 20 19 31 17 17 34 19 18 33 19 18 35 20 19 36 20 19 36 20 19 30 17 16 38 22 21 37 21 20 34 19 19 33 18 18 Union of Soviet Socialist Republics (in Europe) Baku , Tbilisi Brest , Gorky, Kaliningrad , Kybyshev , Perm, Ufa , Uralsk Donetsk, Rostov , Volgograd Kharkov, Simferopol Kiev Leningrad Lvov , Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 77 69 69 67 61 57 67 51 64 57 70 70 67 61 59 52 48 59 47 59 52 63 76 72 68 66 60 52 67 55 68 61 70 72 68 64 61 54 52 62 49 64 55 65 79 76 72 70 64 54 70 59 71 65 73 78 72 71 69 62 55 69 53 67 59 72 86 83 80 79 73 61 79 70 70 74 81 72 67 63 61 54 51 61 49 62 55 64 82 75 75 74 68 58 74 58 70 63 76 79 75 72 . 70 63 60 70 59 71 64 73 83 75 77 75 69 64 75 65 70 ' 70 78 72 67 63 61 56 47 61 51 62 55 64 Union of Soviet Socialist Republics (in Asia) Alma-Ata , Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent Chita, Khabarovsk , Vladivostok Omsk, Sverdlovsk 82 87 76 79 84 72 84 89 79 81 86 75 86 90 82 84 88 78 91 94 88 81 86 75 86 90 81 86 90 81 87 91 82 80 86 75 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd Tivat, Zabljak Zagreb 38 25 27 43 19 42 41 17 31 19 21 43 26 35 35 13 39 44 27 51 34 43 42 17 31 33 22 41 24 35 34 14 43 49 31 55 39 48 47 20 40 27 28 46 21 44 43 18 54 56 42 61 41 58 57 30 30 34 20 41 25 34 33 13 45 31 33 51 25 50 49 22 39 40 27 49 30 42 41 18 49 50 37 57 37 53 52 26 33 21 23 38 16 37 36 14 II . AFRICA Algeria Algiers Annaba, Constantine El Golea Oran 100 76 100 100 73 80 85 72 65 65 78 66 51 45 67 52 74 73 85 67 98 98 99 99 59 60 74 66 57 66 73 58 100 100 100 90 46 55 64 54 54 54 70 61 86 90 93 89 Angola all airports 95 92 85 86 87 100 84 89 91 82 82 95 B £nin all airports 100 93 89 78 91 100 86 88 96 84 85 95 Botswana all airports 77 73 76 72 77 77 77 73 79 74 76 75 Burkina Faso all airports 100 95 89 75 93 100 87 88 95 82 84 91 Burundi all airports 65 60 63 58 64 65 65 59 67 61 64 62 Cameroon all airports 95 90 91 82 94 100 88 85 100 87 86 93 No L 273 /22 Official Journal of the European Communities 3 . 10 . 90 LIST III (France) Continued I Lyon ¢3 Marseilles § .. MulhouseÃ  ral \Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) l Canary Is. see Spain (Europe) \ \ \ \ \ \ Cape Verde, Republic of all airports 100 95 87 85 88 100 82 88 95 83 80 97 Central African Republic all airports 93 90 81 83 83 100 77 85 88 88 79 93 Chad all airports 91 88 77 79 79 100 76 82 86 85 74 92 Comoros all airports 74 70 73 69 74 75 75 70 76 71 73 72 Congo all airports 94 89 84 85 86 97 80 85 90 90 81 92 Djibouti all airports 60 55 58 53 59 60 60 54 62 56 59 57 Egypt all airports 26 22 24 21 25 26 26 21 28 23 25 24 Equatorial Guinea all airports 93 96 91 84 93 100 88 90 96 89 86 95 Ethiopia all airports 56 51 54 48 55 57 56 50 59 52 55 53 Gabon all airports 95 90 91 82 94 100 88 85 100 87 86 93 Gambia all airports 100 95 87 85 88 100 82 88 95 83 80 97 Ghana all airports 100 93 89 78 91 100 86 88 96 84 85 95 Guinea all airports 100 94 87 85 89 100 84 89 96 85 82 97 Guinea Bissau all airports 100 94 87 85 89 100 84 89 96 85 82 97 Ivory Coast all airports 100 93 89 78 91 100 86 88 96 84 85 95 Kenya all airports 66 62 65 60 66 67 67 61 69 63 65 64 Lesotho all airports 77 73 76 72 77 77 77 73 79 74 76 75 Liberia all airports 100 93 89 78 91 100 86 88 96 84 85 95 Libya Benghazi 59 32 36 29 38 41 38 30 44 33 34 35 Sebha 82 58 60 49 63 72 48 51 73 55 46 62 Tripoli 72 43 45 35 49 59 30 37 59 41 28 48 Madagascar all airports 74 70 73 69 74. 75 75 70 76 71 73 72 Malawi all airports 69 65 68 63 69 70 70 64 72 66 69 67 Mali all airports 100 95 89 75 93 100 87 88 95 82 84 91 Mauritania all airports 100 95 87 85 88 100 82 88 95 83 80 97 Mauritius all airports 74 70 73 69 74 75 75 70 76 71 73 72 Melilla see Spain (Europe) ||I ||\ |1llI llllll II Morocco Casablanca iao 87 71 67 74 100 60 73 93 63 61 92 l Fez , Rabat 100 86 69 64 73 99 62 71 89 60 60 91 \ Ifni 100 91 78 74 80 100 69 80 94 71 69 94 Tangiers, Tetuan 79 81 66 62 72 100 61 68 91 57 58 90 3 . 10 . 90 Official Journal of the European Communities No L 273 /23 LIST III (France) Continued l Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) I \ Mozambique all airports 74 71 73 69 74 75 75 70 77 72 74 72 Namibia all airports 77 73 76 72 77 77 77 73 79 74 76 75 Niger all airports 100 95 89 75 93 100 87 88 95 82 84 91 Nigeria all airports 100 93 89 78 91 100 86 88 96 84 85 95 Rwanda all airports 65 60 63 58 64 65 65 59 67 61 64 62 Sao Tom £ and Principe all airports 93 96 91 84 93 100 88 90 96 89 86 95 Senegal all airports 100 95 87 85 88 100 82 88 95 83 80 97 Seychelles all airports 74 70 73 69 74 75 75 70 76 71 73 72 Sierra Leone all airports 100 94 87 85 89 100 84 89 96 85 82 97 Somalia all airports 66 62 65 60 66 67 67 61 69 63 66 64 South Africa , Republic of all airports 77 73 76 72 77 77 77 73 79 74 76 75 St Helena all airports 93 96 91 84 93 100 88 90 96 89 86 95 Sudan all airports 52 47 50 45 51 52 52 46 54 48 51 49 Swaziland all airports 77 73 76 72 77 77 77 73 79 74 76 75 Tanzania all airports 69 65 68 63 69 70 70 64 72 66 69 67 Togo all airports 100 93 89 78 91 100 86 88 96 84 85 95 Tunisia Djerba 46 36 38 28 42 52 38 31 55 33 37 41 I Tunis 28 21 21 15 24 33 22 16 36 18 21 24 Uganda all airports 65 60 63 58 64 65 65 59 67 61 64 62 Zaire all airports 94 89 84 85 86 x 97 80 85 90 90 81 92 Zambia all airports 74 70 72 68 74 74 74 69 76 71 73 72 Zimbabwe all airports 74 70 72 68 74 74 74 69 76 71 73 72 III . AMERICA I 1 . North America I I \ ll III \ Canada Edmonton 75 81 81 85 81 78 79 83 78 85 81 79 Gander, Moncton 62 70 70 76 70 66 70 73 65 76 70 67 I Halifax, Montreal , Ottawa , Quebec,Toronto 68 74 75 80 74 71 75 78 70 80 74 72 I Vancouver, Winnipeg 74 80 80 85 80 7? 80 83 77 85 80 78 Greenland all airports 57 65 65 72 64 61 65 69 60 72 65 61 No L 273 / 24 Official Journal of the European Communities 3 . 10 . 90 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse .1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) i i 1 . North America (Continued) I 1 I I United States of America Akron, Albany, Atlanta, Baltimore , Boston, Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans, New York, Philadelphia , Pittsburgh , St Louis, Washington 72 77 78 85 78 75 78 82 74 83 78 75 Albuquerque , Austin, Billings, Dallas , Denver , Houston, Las Vegas , Los Angeles, Oklahoma, Phoenix , Portland, Salt Lake City, San Francisco , Seattle 79 83 84 88 84 81 84 84 81 88 84 82 Anchorage 85 87 92 91 92 89 92 92 87 96 92 90 Fairbanks , Juneau 85 88 93 92 92 89 92 93 88 97 92 90 Honolulu 85 89 89 92 89 87 89 91 87 92 89 87 Miami 81 86 86 91 86 83 86 88 83 90 86 84 Puerto Rico 76 82 80 88 82 79 83 83 79 88 82 80 2. Central America || ||I I III II Bahamas all airports 76 82 80 88 82 79 83 83 79 . 88 82 80 Belize all airports 81 87 85 91 87 84 87 87 84 91 87 85 Bermuda all airports 76 82 80 88 82 79 83 83 79 88 82 80 Costa Rica all airports 81 87 85 91 87 84 87 87 84 91 87 85 Cuba all airports 81 87 85 91 87 84 87 87 84 91 87 , 85 Cura9ao all airports 91 96 93 90 95 94 89 93 94 94 89 98 Dominican Republic all airports 76 82 80 88 82 79 83 83 79 88 82 80 El Salvador all airports 81 87 85 91 87 84 87 87 84 91 87 85 Guatemala all airports 81 87 85 91 87 84 ¢ 87 87 84 91 87 85 Haiti all airports 76 82 80 88 82 79 83 83 79 88 82 80 Honduras all airports 81 87 85 91 87 84 87 87 84 91 87 85 Jamaica all airports 81 87 85 91 87 84 87 87 84 91 87 85 Mexico all airports 82 88 87 92 86 84 86 90 84 90 86 86 Nicaragua all airports 81 87 85 91 87 84 87 87 84 91 87 85 Panama all airports 81 87 85 91 87 84 87 87 84 91 87 85 Virgin Is. see West Indies || I ll lll ll West Indies all airports 91 99 90 90 92 93 89 95 94 94 89 97 3 . South America | li| II III II Argentina all airports 100 98 95 93 96 100 92 95 99 95 92 99 Aruba all airports 92 96 93 90 95 94 89 93 94 94 89 98 3 . 10 . 90 Official Journal of the European Communities No L 273 /25 LIST III (France) Continued l Airport of arrival Third countries Airport of departure Ajactio iBordeaux 1 Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse 1 jNantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 3 . South America (Continued) Bolivia all airports 100 98 95 93 96 100 92 95 99 95 92 99 Brazil all airports 93 96 93 90 94 94 88 93 94 94 88 98 Chile all airports 100 98 95 93 96 100 92 95 99 95 92 99 Colombia all airports 92 96 93 90 95 94 89 93 94 94 89 98 Ecuador all airports 92 96 93 90 95 94 89 93 94 94 89 98 Guyana all airports 92 96 93 90 95 94 89 93 94 94 89 98 Paraguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 Peru all airports 92 96 93 90 95 94 89 93 94 94 89 98 Surinam all airports 92 96 93 90 95 94 89 93 94 94 89 98 Trinidad and Tobago all airports 92 96 93 90 95 94 89 93 94 94 89 98 Uruguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 Venezuela all airports 92 96 93 90 95 94 89 93 94 94 89 98 IV. ASIA Afghanistan all airports 69 65 68 63 69 70 70 64 72 66 69 67 Bahrain all airports 48 43 46 41 48 49 48 42 51 44 47 45 Bangladesh' all airports 69 65 68 63 69 70 70 64 72 66 69 67 Bhutan see Nepal lili ll Brunei see Malaysia I Il I \ \ Burma all airports 78 74 77 73 78 78 78 74 80 75 77 76 China all airports 80 77 79 75 80 81 80 76 82 78 79 78 Cyprus all airports 19 16 18 15 19 20 19 16 21 17 18 17 Hong Kong all airports 81 78 80 76 81 81 81 77 82 78 80 79 India all airports 69 65 68 63 69 70 70 64 72 66 69 67 Indonesia all airports 81 78 80 76 81 81 81 77 82 78 80 79 Iran all airports l 48 44 46 41 48 49 49 43 51 44 47 45 Iraq all airports 40 36 39 34 40 41 41 35 43 37 40 38 Israel all airports 26 23 25 21 26 27 27 22 28 23 25 24 Japan all airports 85 82 84 81 85 85 85 80 86 83 84 83 Jordan all airports 27 24 26 22 27 28 28 23 30 25 27 25 Kampuchea all airports 78 74 77 73 78 78 78 74 80 75 77 76 No L 273 / 26 Official Journal of the European Communities 3 . 10 . 90 LIST III (France) Continued i Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Korea (North) all airports 80 77 79 75 80 81 80 76 82 78 79 78 Korea (South ) all airports 81 78 80 76 81 81 81 77 82 78 80 79 Kuwait all airports 49 44 47 42 49 50 50 43 52 45 48 46 Laos all airports 78 74 77 73 78 78 78 74 80 75 77 76 Lebanon all airports 25 21 23 20 24 25 25 21 27 22 24 23 Macao all airports 81 78 80 76 81 81 81 77 82 78 80 79 Malaysia all airports 81 78 80 76 81 81 81 77 82 78 80 79 Maldive Is. all airports 75 71 74 70 75 76 75 71 77 72 74 73 Mongolia all airports 82 79 84 81 86 84 91 81 86 86 87 80 Muscat and Oman all airports 60 55 58 53 59 60 60 54 62 56 59 57 Nepal all airports 69 65 68 63 69 70 70 64 72 66 69 67 Oman see Muscat and Oman I \ \ \ \ Pakistan all airports 69 65 68 63 69 70 70 64 72 66 69 67 Philippines all airports 81 78 80 76 81 81 81 77 82 78 80 79 Qatar all airports 48 43 46 41 48 49 48 42 51 44 47 45 Saudi Arabia all airports 48 43 46 41 48 49 48 42 51 44 47 45 Singapore all airports 81 78 80 76 81 81 81 77 82 78 80 79 Sri Lanka all airports 75 71 74 70 75 76 75 71 77 72 74 73 Syria all airports 27 24 26 22 27 28 28 23 30 25 27 25 Taiwan all airports 81 78 80 76 81 81 81 77 82 78 80 79 Thailand all airports 78 74 77 73 78 78 78 74 80 75 77 76 Turkey see Europe |||| I ||llI I Il|| Union of Soviet Socialist Republics see Europe I I I United Arab Emirates all airports 60 55 58 53 59 60 60 54 62 56 59 57 Vietnam all airports 78 74 77 73 78 78 78 74 80 75 77 76 Yemen Arab Republic all airports 57 52 55 50 57 58 57 51 60 53 56 54 Yemen, People's Democratic Republic of all airports 57 52 55 50 57 58 57 51 60 53 56 54 V. AUSTRALIA and OCEANIA all airports 86 83 85 82 85 86 86 82 87 84 85 84 3 . 10 . 90 Official Journal of the European Communities No L 273 /27 LIST IV (Italy) \ Ai ¢3 Milan3 o Naplesq53" PalermoThird countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE I Albania all airports 64 90 58 69 65 71 73 62 70 85 65 99 Austria Innsbruck 3 2 2 4 4 6 3 2 3 3 5 7 Klagenfurt 21 19 19 38 35 37 25 21 43 31 32 59 Linz 9 7 7 15 15 18 9 8 . 17 12 15 15 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 48 44 42 46 43 45 57 47 52 71 39 72 Azores see Portugal \ ll Bulgaria Sofia 8 7 7 8 8 8 9 8 7 10 7 8 all other airports 21 20 20 22 21 20 23 21 18 25 20 21 Cyprus see Asia I Czechoslovakia Bratislava 50 46 44 49 46 49 59 49 56 73 42 75 Brno 55 51 49 56 35 40 64 54 63 76 35 80 Gottwaldov , Ostrava 27 39 38 34 38 43 47 41 31 55 38 45 Kosice, Presov 60 56 55 64 61 64 69 59 70 80 57 85 Prague 11 28 27 15 17 20 35 30 13 43 17 22 Faroe Is. all airports 17 14 14 18 20 20 16 15 18 17 21 19 Finland Helsinki, Lappeenranta 34 31 30 39 41 43 34 32 39 37 42 42 Ivalo , Kemi , Rovaniemi 46 48 41 51 53 56 46 43 49 48 53 62 Joensuu , Kajaani , Oulu 42 38 38 47 49 51 42 39 47 47 45 50 Jyvaskyla , Pori , Tampere , Vaasa 35 38 30 39 "41 44 34 32 38 37 41 52 Kuopio 41 44 37 46 48 51 41 38 45 44 49 58 Maarianhamina (Mariehamn), Turku 28 32 24 32 34 37 28 26 31 30 35 45 Gibraltar all airports 67 63 62 67 82 77 74 66 64 82 72 68 Hungary Budapest 54 100 47 59 47 54 63 52 60 78 47 81 ¢ all other airports 59 100 53 65 54 61 68 58 65 81 55 85 Iceland all airports 39 29 28 36 43 39 31 29 40 33 45 36 Madeira Is. see Portugal ll li llli Malta all airports 33 16 52 15 13 12 19 56 16 21 12 13 Norway Alesund 42 30 28 48 50 53 32 29 46 34 50 41 Alta 50 48 45 55 57 59 50 47 53 53 58 59 Bergen 35 30 29 41 43 46 33 30 39 36 43 42 Bodo 42 40 37 47 49 51 42 39 45 44 50 51 Kirkenes 54 51 49 58 60 63 53 50 57 56 61 63 Kristiansand 6 6 5 8 8 9 6 6 7 7 8 9 No L 273 /28 Official Journal of the European Communities 3 . 10 . 90 LIST IV (Italy) Continued I Airport of arrival l Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples 1 1Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 21 30 19 26 18 24 24 35 25 38 27 41 20 28 18 26 23 33 22 31 26 38 27 37 l Tromsd 48 45 43 52 54 57 47 44 51 50 56 57 I Trondheim 32 30 28 37 38 41 32 29 35 34 39 41 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 69 94 64 74 58 63 77 68 74 86 58 90 Poznan 33 44 42 41 45 50 52 45 38 59 45 53 Szczecin (Stettin) 0 0 0 0 0 0 0 0 0 0 0 0 I Warsaw 65 93 59 70 50 56 73 64 70 83 51 88 Portugal Lisbon 69 66 65 46 49 53 76 68 44 83 49 45 Oporto 73 70 68 53 56 59 78 72 51 85 56 52 Azores 81 79 78 69 71 74 86 81 67 91 72 69 \ Madeira 79 76 75 64 67 70 83 78 62 89 67 64 Romania Bucharest 19 18 17 20 18 18 20 18 16 23 17 18 all other airports 25 24 24 26 25 25 27 25 22 30 24 25 Spain Alicante , Valencia t 56 52 50 51 56 62 63 54 48 74 56 50 l Barcelona 45 41 40 36 40 47 53 44 32 64 41 35 l Bilbao , San Sebastian , Santander 0 0 0 * 0 0 0 0 0 0 0 0 0 / Granada , Santiago di Compostela , Seville , Vigo 67 63 60 47 51 55 74 63 45 82 51 47 Madrid 61 57 52 33 46 40 68 54 31 77 37 33 Malaga 66 63 61 64 69 74 73 65 61 81 69 63 Palma 37 33 81 48 53 61 41 94 44 49 54 47 Canary Is. 78 75 92 80 83 87 82 98 81 88 83 79 Melilla 70 66 65 68 72 77 76 68 65 83 72 67 Sweden Gothenburg 9 9 8 11 12 13 10 9 11 11 12 13 v Halmstad, Ronneby 8 7 7 10 10 11 8 7 9 9 11 11 Kalmar 13 12 11 16 17 19 13 12 15 15 17 19 Karlstad , Linkoping 18 17 16 21 23 24 18 17 20 20 23 24 Kiruna, Lulea 42 45 38 47 49 52 42 39 46 45 50 59 Kristianstad 6 5 5 7 7 8 6 5 6 6 7 8 \ Malmd 2 1 1 2 2 2 2 1 2 2 2 2 Nordmaling, Sundsvall 34 37 30 39 41 43 34 31 37 36 41 51 Norrkoping, Visby 20 18 17 23 25 26 19 18 22 21 25 26 Stockholm 24 28 21 28 30 32 24 22 27 26 30 41 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Berne 29 21 17 46 57 80 26 21 39 28 59 44 l Geneva 1 1 0 2 3 5 1 1 2 1 5 3 Zurich 20 14 11 34 45 70 17 14 28 18 46 32 Turkey (in Europe) all airports 10 9 9 10 10 9 10 10 8 12 9 10 Turkey (in Asia ) Adana, Afyon , Antalya , Elazig, Gaziantep , Iskenderun, Kastamonu , Konya, Malatya , Samsun, Trabzon 26 25 25 27 26 26 28 26 23 30 25 26 3 . 10 . 90 Official Journal of the European Communities No L 273 /29 LIST IV (Italy) Continued Ai Airport of arrival al l Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples JPalermo Rimini Rome jTurin jVenice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE I I \ I (Continued) \ \ \ \ \ Turkey Agri , Dyarbakir, Erzurum, Kars , Van 39 37 37 40 38 38 41 38 35 44 37 38 (in Asia) Akhisar , Ankara , Belikesir, Bandirma , \ \ I \ I (Continued) Bursa , KÃ ¼tahya , Zonguldak 22 22 21 23 22 22 24 22 19 26 21 24 Izmir 21 21 20 22 21 21 23 21 19 ' 25 20 23 Union of Soviet \ \ \ \ \ \ \ Socialist Republics l l l l \ l l l I (in Europe) Baku , Tbilisi 84 100 81 88 87 88 89 84 91 94 85 96 Brest , Gorky, Kaliningrad, Kybyshev, \ \ \ I \ IlI Perm, Ufa, Uralsk 83 100 79 87 85 82 88 82 89 94 78 95 \ Donetsk, Rostov, Volgograd 79 100 75 84 82 84 85 78 87 92 80 94 Kharkov, Simferopol 78 100 73 83 81 82 84 77 86 91 78 94 Kiev 73 100 68 78 76 78 80 72 82 89 73 92 Leningrad 78 100 74 84 73 77 84 77 82 91 73 94 Lvov , Odessa 78 100 73 83 81 82 84 77 86 91 78 94 Minsk, Vilno 72 100 67 77 62 67 79 71 76 87 63 91 Moscow, Orel 80 100 76 84 82 78 86 79 87 92 74 94 Riga 75 " 100 70 80 68 72 81 74 79 89 68 93 Voronezh 80 100 76 85 83 84 86 79 88 92 81 94 Union of Soviet \ ||Il liIlIIIlIIII Socialist Republics Il Ill \ Il I (in Asia) Alma-Ata, Irkutsk, Kirensk, II IlIl IlIl IlIl II I Krasnoyarsk, Novosibirsk, Tashkent 89 100 87 92 91 90 93 89 94 96 88 97 Chita, Khabarovsk, Vladivostok 93 100 91 95 94 93 95 92 96 98 92 98 \ Omsk, Sverdlovsk 87 100 84 90 89 86 91 86 92 95 84 97 Yugoslavia Belgrade 51 46 44 56 51 58 61 49 57 77 52 99 Dubrovnik 35 31 29 40 65 68 44 33 41 61 60 98 Ljubljana 45 40 39 34 38 45 54 43 51 70 39 99 Ohrid, Skopje 56 51 49 61 63 69 64 54 62 80 64 99 Sarajevo , Split 28 25 23 33 48 55 35 27 34 56 49 97 \ Titograd 58 53 52 51 56 63 67 56 64 80 56 99 Tivat , Zabljak 57 53 51 50 55 62 66 55 63 79 55 99 Zagreb 36 32 31 22 26 32 46 35 42 62 26 98 II . AFRICA Algeria Algiers 43 39 76 46 69 77 49 92 47 59 70 62 Annaba, Constantine 53 50 67 57 59 65 60 88 58 69 59 53 El Golea 61 59 85 66 80 86 68 95 66 76 81 75 Oran 55 64 82 58 64 70 61 95 59 70 65 59 Angola all airports 92 84 98 87 85 84 92 95 88 92 84 85 BÃ ©nin all airports 86 86 93 92 88 91 88 90 92 99 89 87 Botswana all airports 80 79 78 81 79 79 81 79 76 83 78 79 Burkina Faso all airports 91 88 93 84 86 89 89 98 82 99 87 84 Burundi all airports 68 67 67 70 68 68 71 68 64 73 66 68 Cameroon all airports 92 88 98 94 91 95 91 93 94 99 88 91 No L 273 / 30 Official Journal of the European Communities 3 . 10 . 90 LIST IV (Italy) Continued l Aiirport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan 1 jNaples JPalermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA " (Continued) I \ I Canary Is. see Spain (Europe) \ \ \ \ \ Cape Verde , Republic of all airports 83 81 94 84 86 89 86 98 82 90 87 84 Central African Republic all airports 82 88 98 83 81 79 89 93 84 89 79 81 Chad all airports 86 84 97 79 76 74 86 91 80 85 73 76 Comoros all airports 77 76 76 78 77 77 79 77 74 81 76 77 Congo all airports 91 81 98 86 84 82 91 94 86 90 82 84 Djibouti all airports 64 62 61 65 63 63 66 63 59 69 61 63 Egypt all airports 2? 28 27 30 28 28 31 28 25 34 27 28 Equatorial Guinea all airports 92 89 95 89 90 92 92 93 90 99 88 88 Ethiopia all airports 60 58 58 61 59 59 62 59 55 65 58 59 Gabon all airports 92 88 98 94 91 95 91 93 94 99 88 91 Gambia all airports 83 81 94 84 86 89 86 98 82 90 87 84 Ghana all airports 86 86 93 92 88 91 88 90 92 99 89 87 Guinea all airports 84 82 94 86 89 91 87 98 86 91 89 86 Guinea Bissau all airports 84 82 94 86 89 91 87 98 86 91 89 86 Ivory Coast all airports 86 86 93 92 88 91 88 90 92 99 89 87 Kenya all airports 70 69 68 71 69 69 72 69 66 74 68 69 Lesotho all airports 80 79 78 81 79 79 81 79 76 83 78 79 Liberia all airports 86 86 93 92 88 91 88 90 92 99 89 87 Libya Benghazi 66 100 90 50 46 44 64 87 51 61 43 46 Sebha 75 68 93 61 57 74 72 80 62 71 54 57 Tripoli 57 48 85 42 37 63 52 64 42 53 34 37 Madagascar all airports 77 76 76 78 77 77 79 77 74 81 76 77 Malawi all airports 73 72 71 74 72 72 75 72 69 77 71 72 Mali all airports 91 88 93 84 86 89 89 98 82 99 87 84 Mauritania all airports 83 81 94 84 86 89 86 98 82 90 87 84 Mauritius all airports 77 76 76 78 77 77 79 77 74 81 76 77 Melilla see Spain (Europe) II III I I Morocco Casablanca 69 66 88 71 75 80 74 96 72 81 76 71 Fez, Rabat ; 72 69 87 68 72 77 77 96 65 80 72 67 l Ifni 74 72 90 77 80 84 79 97  78 85 8.1 76 Tangiers, Tetuan 69 65 88 67 71 76 75 96 64 83 72 66 3 . 10 . 90 Official Journal of the European Communities No L 273 / 31 LIST IV (Italy) Continued Airport of arri\ral Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Mozambique all airports 78 77 76 79 77 77 79 77 74 81 76 77 Namibia all airports 80 79 78 81 79 79 81 79 76 83 78 79 Niger all airports 91 88 93 84 86 89 89 98 82 99 87 84 Nigeria all airports 86 86 93 92 88 91 88 90 92 99 89 87 Rwanda all airports 68 67 67 70 68 68 71 68 64 73 66 68 Sao Tom £ and Principe all airports 92 89 95 89 90 92 92 93 90 99 88 88 Senegal all airports 83 81 94 84 86 89 86 98 82 90 87 84 Seychelles all airports 77 76 76 78 77 77 79 77 74 81 76 77 Sierra Leone all airports 84 82 94 86 89 91 87 98 86 91 89 86 Somalia all airports 70 69 68 71 70 69 72 70 66 75 68 70 South Africa , Republic of all airports 80 79 78 81 79 79 ­ 81 79 76 83 78 79 St Helena all airports 92 89 95 89 90 92 92 93 90 99 88 88 Sudan all airports 56 54 54 57 55 55 58 55 51 61 54 55 Swaziland all airports 80 79 78 81 79 79 81 79 76 83 78 79 Tanzania all airports 73 72 71 74 72 72 75 72 69 77 71 72 Togo all airports 86 86 93 92 88 91 88 90 92 99 89 87 Tunisia Djerba 69 63 68 76 48 58 59 88 77 98 54 68 \ Tunis 58 51 45 67 30 44 36 75 68 97 39 57 Uganda all airports 68 67 67 70 68 68 71 68 64 73 66 68 Zaire all airports 91 81 98 86 84 82 91 94 86 90 82 84 Zambia all airports 77 76 75 78 76 76 79 76 73 81 75 76 Zimbabwe all airports 77 76 75 78 76 76 79 76 73 81 75 76 III . AMERICA I 1 . North America || li|| Canada Edmonton 74 69 68 76 78 78 72 70 75 72 79 75 Gander-, Moncton 60 56 55 63 65 66 58 56 62 60 67 64 Halifax , Montreal , Ottawa , Quebec , Toronto 65 61 60 69 70 71 64 62 67 66 72 69 Vancouver, Winnipeg 72 69 68 75 77 78 71 69 74 73 78 75 Greenland all airports 55 46 45 54 60 57 49 47 57 51 62 54 No L 273 / 32 Official Journal of the European Communities 3 . 10 . 90 LIST IV (Italy) Continued Airport of arri\ al Third countries Airport of departure /Pisa 2 u " §&gt; .&lt; c 'C aa 2 c « « U s c «J w o E Genoa 1 C rzs 2 iA JU"EL « z 0 1 V ¢a Cu ' £ 1 cS u E 0 oi e 'C s H 9J O 1 &gt; 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 1 . Ndrth America (Continued) \ United States of America Akron, Albany ; Atlanta , Baltimore , Boston, Buffalo , Charleston, Chicago , Cincinnati , Columbus , Detroit , Indianapolis, Jacksonville , Kansas City, Lexington , Louisville , Memphis, Milwaukee, Minneapolis , Nashville , New Orleans , New York, Philadelphia , Pittsburgh, St Louis , Washington 70 65 64 72 74 75 68 66 71 69 76 72 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco , Seattle 77 73 73 79 81 81 75 73 78 77 82 79 Anchorage 83 76 74 86 87 89 77 75 85 79 90 83 Fairbanks , Juneau 84 77 76 87 88 89 78 77 86 80 90 84 Honolulu 84 82 81 86 87 87 83 82 85 84 88 86 Miami 80 75 74 81 83 84 77 76 80 79 84 82 Puerto Rico 74 70 69 77 79 80 72 70 76 74 80 77 2 . Central America \ \ IIL Bahamas all airports 74 70 69 77 79 80 72 70 76 74 80 77 Belize f all airports 80 76 75 82 84 84 78 77 81 80 85 83 Bermuda all airports 74 70 69 77 79 80 72 70 76 74 80 77 Costa Rica all airports 80 76 75 82 84 84 78 77 81 80 85 83 Cuba all airports 80 76 75 82 84 84 78 77 81 80 85 83 Cura £ao all airports 92 90 90 87 88 90 94 91 86 96 88 87 Dominican Republic all airports 74 70 69 77 79 80 72 70 76 74 80 77 El Salvador all airports 80 76 75 82 84 84 78 77 81 80 85 83 Guatemala all airports 80 76 75 82 84 84 78 77 81 80 85 83 Haiti all airports 74 70 69 77 79 80 72 70 76 74 80 77 Honduras all airports ¢ 80 76 75 82 84 84 78 ¢ 77 81 80 85 83 Jamaica all airports 80 76 75 82 84 84 78 77 81 80 85 83 Mexico all airports 81 77 77 82 84 84 79 77 82 80 84 82 Nicaragua all airports 80 76 75 82 84 84 78 77 81 80 85 83 Panama all airports 80 76 75 82 84 84 78 77 81 80 85 83 Virgin Is. see West Indies |||| Il||Il\ \ ( West Indies all airports 91 90 89 86 92 89 93 91 85 96 87 84 3 . South America V IIlill \ Argentina all airports 93 92 98 94 97 94 95 * 99 94 96 96 94 Aruba all airports 92 90 90 87 93 90 94 91 86 96 88 87 3 . 10 . 90 Official Journal of the European Communities No L 273 /33 LIST IV (Italy) Continued \ Ai rport of arriv a! Third countries - Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) I \ \ 3 . South America " (Continued) I I 1 Bolivia all airports 93 92 98 94 97 94 95 99 94 96 96 94 Brazil all airports 92 90 90 87 93 90 93 91 86 95 88 87 Chile all airports 93 92 98 94 97 94 95 99 94 96 96 94 Colombia all airports . 92 90 90 87 93 90 94 91 86 96 88 87 Ecuador all airports 92 90 90 87 93 90 94 91 86 96 88 87 Guyana all airports 92 90 90 87 93 90 94 91 86 96 88 87 Paraguay all airports 93 92 98 94 97 94 95 99 94 96 96 94 Peru all airports l 92 90 90 87 93 90 94 91 86 96 88 87 Surinam all airports l 92 90 90 87 93 90 94 91 86 96 88 87 Trinidad and Tobago all airports 92 90 90 87 93 90 94 91 86 96 88 87 Uruguay all airports l 93 92 98 94 97 94 95 99 94 96 96 94 Venezuela all airports 92 90 90 87 93 90 94 91 86 96 88 87 IV. ASIA I Afghanistan all airports 73 72 71 74 72 72 75 72 69 77 71 72 Bahrain all airports 52 51 50 54 52 51 55 52 47 58 50 52 Bangladesh all airports 73 72 71 74 72 72 75 72 69 77 71 72 Bhutan see Nepal I l I ll Brunei see Malaysia Il I l I I ll Burma all airports 81 80 79 81 80 80 82 80 77 84 79 80 China all airports 83 82 81 83 82 82 84 82 80 86 81 82 Cyprus all airports 22 21 20 23 21 21 . 23 21 19 26 20 21 Hong Kong all airports 83 82 82 84 83 83 85 83 80 86 82 83 India all airports l 73 72 71 74 72 72 75 72 69 77 71 72 Indonesia all airports 83 82 82 84 83 83 85 83 80 86 82 83 Iran all airports 52 51 50 54 52 51 55 52 47 58 50 52 Iraq all airports l 44 43 42 46 44 44 47 44 40 50 42 44 Israel all airports 29 28 28 31 29 29 32 29 26 34 28 29 Japan all airports 87 86 86 87 86 86 88 86 84 89 86 86 Jordan all airports 31 29 29 32 30 30 33 30 27 36 29 30 Kampuchea all airports 81 80 79 81 80 80 82 80 77 84 79 80 No L 273 /34 Official Journal of the European Communities 3 . 10 . 90 LIST IV (Italy) Continued - Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) - . l Korea (North ) all airports 83 82 81 83 82 82 84 82 80 86 81 82 Korea (South ) all airports 83 82 82 84 83 83 85 83 80 86 82 83 Kuwait all airports 53 52 51 55 53 52 56 53 48 59 51 53 Laos all airports 81 80 79 81 80 80 82 80 77 84 79 80 Lebanon all airports , 28 27 26 29 27 27 30 27 24 32 26 27 Macao all airports 83 82 82 84 83 83 85 83 80 86 82 83 Malaysia all airports 83 82 82 84 83 83 85 83 80 86 82 83 Maldive Is. all airports 78 77 77 79 78 77 80 78 74 82 76 78 Mongolia all airports - 89 100 87 92 91 90 93 89 94 96 88 97 Muscat and Oman all airports 63 62 61 65 63 63 66 63 59 68 61 63 Nepal all airports 73 72 71 74 72 72 75 72 69 77 71 72 Oman see Muscat and Oman \\ ll \ \ \ Pakistan all airports 73 72 71 74 72 72 75 72 69 77 71 72 Philippines all airports 83 82 82 84 83 83 85 83 80 86 82 83 Qatar all airports 52 51 50 54 52 51 55 52 47 58 50 52 Saudi Arabia all airports 52 51 50 54 52 51 55 52 47 58 50 52 Singapore all airports 83 82 82 84 83 83 85 83 80 86 82 83 Sri Lanka all airports 78 77 77 79 78 77 80 78 74 82 76 78 Syria all airports 31 29 29 32 30 30 33 30 27 36 29 30 Taiwan all airports 83 82 82 84 83 83 85 83 80 86 82 83 Thailand all airports 81 80 79 81 80 80 82 80 77 84 79 80 Turkey see Europe I ||\\Il I || III || Union of Soviet Socialist Republics see Europe I I I I United Arab Emirates all airports 63 62 61 65 63 63 66 63 59 68 61 63 Vietnam all airports 81 80 79 81 80 80 82 80 77 84 79 80 Yemen Arab Republic all airports 61 59 59 62 60 60 63 60 56 66 59 60 Yemen , People's Democratic Republic of all airports 61 59 59 62 60 60 63 60 56 66 59 60 V. AUSTRALIA and OCEANIA all airports 87 87 86 88 87 87 89 87 85 90 86 87 3 . 10 . 90 Official Journal of the European Communities No L 273 /35 LIST V (United Kingdom, Denmark, Ireland) \ Airport of arrival G London »  o ­ *J3Manchester £ ­ o3 U.Third countries Airport of departure Belfast Birmingham Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 I EUROPE Albania all airports 41 46 49 46 41 48 45 38 Austria Innsbruck 2 2 3 2 2 2 2 2 Klagenfurt 10 12 13 12 10 13 11 9 Linz 5 7 8 7 6 7 7 5 Salzburg 0 0 0 0 0 0 0 0 Vienna 14 17 21 17 14 20 16 13 Azores see Portugal Bulgaria Sofia 4 5 5 5 5 5 5 4 l all other airports 13 14 15 14 13 15 15 13 Cyprus see Asia Czechoslovakia Bratislava 16 20 24 19 17 23 18 15 \ Brno 20 25 28 24 21 26 25 19 Gottwaldov , Ostrava 22 27 31 27 23 29 27 21 \ Kosice, Presov 32 39 43 38 33 41 38 31 Prague 9 12 14 12 10 13 12 9 Faroe Is. all airports 51 40 35 44 62 33 26 36 Finland Helsinki , Lappeenranta 42 45 50 47 45 48 79 38 Ivalo , Kemi, Rovaniemi 54 57 61 59 55 59 86 50 Joensuu , Kajaani , Oulu 50 53 58 56 53 56 84 46 Jyvaskyla, Pori , Tampere , Vaasa 42 45 50 47 42 48 79 38 \ Kuopio 49 53 57 55 50 55 83 45 Maarianhamina (Mariehamn), Turku 35 38 42 40 38 40 74 32 Gibraltar all airports 37 45 49 42 37 47 31 36 Hungary Budapest 23 28 32 27' 23 30 55 22 all other airports 29 35 38 33 29 37 60 28 Iceland all airports 72 62 66 66 81 64 50 59 Madeira Is. see Portugal Malta all airports 7 8 9 8 7 9 6 6 Norway Alesund 81 80 84 86 86 79 75 58 \ Alta 88 88 92 92 92 89 87 78 Bergen 77 77 81 83 83 75 45 51 \ Bodd 85 85 90 90 90 86 82 73 Kirkenes 89 89 92 93 93 90 88 79 Kristiansand 69 69 76 77 77 70 22 51 No L 273 /36 Official Journal of the European Communities 3 . 10 . 90 LIST V (United Kingdom, Denmark , Ireland) Continued Airport of arrival l C London5"80 » g ­ 5' TOManchester §*37 Third countries Airport of departure Belfast Birmingham Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) - Norway (Continued) Oslo Stavanger 76 74 75 72 83 77 83 81 82 81 78 71 62 59 35 47 Tromso 87 87 91 91 91 88 85 76 Trondheim 81 81 87 87 87 82 75 67 Poland Bydgoszcz , Gdansk, Krakow, Rzeszow, Wroclaw 35 42 44 41 38 42 79 33 Poznan 15 18 20 18 16 18 65 13 Szczecin (Stettin) 0 0 0 0 0 0 0 0 Warsaw 27 33 35 32 30 33 74 25 Portugal Lisbon 37 45 49 43 37 47 31 36 Oporto 45 57 64 53 45 60 . 33 43 \ Azores 61 68 72 66 61 70 54 60 Madeira 56 64 67 61 56 65 49 55 Romania Bucharest 11 12 13 12 11 13 13 11 \ all other airports 16 17 18 17 16 18 18 15 Spain Alicante, Valencia 20 25 28 23 20 27 19 27 l Barcelona 8 10 11 11 9 11 7 11 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 Granada , Santiago di Compostela , Seville , Vigo 33 41 45 38 33 42 27 32 Madrid 20 25 28 23 19 26 16 19 Malaga 35 42 47 40 35 44 28 34 I Palma 18 22 25 22 19 23 21 16 \ Canary Is. 59 67 70 65 59 68 55 58 Melilla 38 45 49 43 38 47 33 37 Sweden Gothenburg 13 12 11 15 14 10 39 7 Halmstad, Ronneby 11 12 13 13 12 12 38 9 Kalmar 18 20 * 21 21 20 20 42 15 Karlstad , Linkoping 25 23 26 27 26 24 58  17 Kiruna, Lulea 50 56 57 56 54 55 84 46 Kristianstad 8 8 9 9 9 9 30 6 Malmo 2 2 3 3 3 3 10 2 Nordmaling, Sundsvall 39 40 44 44 42 42 74 32 Norrkoping , Visby 26 28 30 30 29 29 64 23 Stockholm 30 37 37 35 33 35 69 27 Switzerland Basel 0 0 0 0 0 0 0 0 Berne 4 6 8 6 4 7 10 4 Geneva 1 1 1 , 1 1 1 4 0 Zurich 2 3 4 2 2 2 3 2 Turkey (in Europe) all airports 7 8 8 7 7 8 8 7 Turkey (in Asia) Adana, Afyon , Antalya, Elazig, Gaziantep , Iskenderun , Kastamonu , Konya , Malatya, Samsun , Trabzon 21 22 23 21 20 22 22 20 3 . 10 . 90 Official Journal of the European Communities No L 273 /37 LIST V (United Kingdom, Denmark, Ireland) Continued \ Airport of arrival \ United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Turkey (in Asia) (Continued) Union of Soviet Socialist Republics ( in Europe) Union of Soviet Socialist Republics ( in Asia) Yugoslavia Agri , Dyarbakir , Erzurum, Kars, Van Akhisar, Ankara , Balikesir , Bandirma, Bursa , KÃ ¼tahya , Zonguldak Izmir Baku , Tbilisi Brest , Gorky, Kaliningrad , Kybyshev , Perm, Ufa, Uralsk Donetsk , Rostov, Volgograd Kharkov, Simferopol Kiev Leningrad Lvov, Odessa Minsk , Vilno Moscow, Orel Riga Voronezh Alma-Ata , Irkutsk , Kirensk, Krasnoyarsk, Novosibirsk, Tashkent Chita, Khabarovsk , Vladivostok Omsk, Sverdlovsk Belgrade Dubrovnik Ljubljana Ohrid , Skopje Sarajevo, Split Titograd Tivat, Zabljak Zagreb 30 16 16 66 62 57 54 47 48 55 40 56 46 58 76 84 71 30 25 11 40 18 33 32 16 33 18 17 72 64 64 61 54 51 62 47 58 53 65 81 85 73 34 30 13 44 22 42 42 25 34 19 18 74 67 /65 63 56 54 64 49 61 56 67 82 87 75 38 33 15 48 24 46 45 28 32 18 17 71 67 63 60 53 53 61 46 61 52 64 80 87 75 35 29 13 45 21 38 37 20 30 16 15 69 65 59 57 50 52 58 43 59 49 61 78 86 73 31 32 11 40 18 33 33 17 34 19 18 72 65 63 61 54 52 62 47 59 53 65 81 86 74 36 32 14 46 23 44 43 27 34 30 19 17 18 16 92 64 89 58 89 54 88 52 85 44 83 44 88 52 82 38 87 52 85 44 90 56 95 74 96 82 93 67 35 28 35 25 25 10 43 37 29 18 36 34 36 33 19 17 II . AFRICA Algeria Algiers 30 36 40 34 30 38 31 31 l Annaba, Constantine 34 41 45 39 34 43 32 34 El Golea 47 , 54 58 52 47 56 46 48 Oran 35 42 46 40 35 44 37 34 Angola all airports 80 84 86 83 80 85 70 79 BÃ ©nin all airports 73 78 81 77 73 79 65 73 Botswana all airports 68 71 72 ' 70 68 72 72 68 Burkina Faso all airports 69 75 78 74 69 77 66 68 Burundi all airports 54 57 58 57 55 59 59 54 Cameroon all airports 74 79 82 78 74 81 70 74 No L 273 / 38 Official Journal of the European Communities 3 . 10 . 90 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival C LondonE' CL. S* £Manchesterg&gt; 3Third countries Airport of departure Belfast Birmingham Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 v 6 7 8 9 10 II . AFRICA (Continued) Canary Is. see Spain (Europe) \ Cape Verde, Republic of all airports 69 75 78 74 69 77 63 68 Central African Republic all airports 66 70 72 69 65 71 63 75 Chad all airports 71 76 79 75 70 78 56 70 Comoros all airports 65 68 69 67 65 69 69 64 Congo all airports 78 83 85 82 78 84 . 67 78 Djibouti all airports 49 52 53 51 49 53 53 48 Egypt all airports 18 20 21 19 18 20 21 18 Equatorial Guinea all airports 77 82 84 81 77 83 73 77 Ethiopia all airports 45 48 49 47 45 49 49 44 Gabon all airports 74 79 82 78 74 81 70 74 Gambia all airports 69 75 78 74 69 77 63 68 Ghana all airports 73 78 81 77 73 79 65 73 Guinea all airports 78 83 86 82 77 85 66 77 Guinea Bissau all airports 78 83 86 82 77 85 66 77 Ivory Coast all airports 73 78 81 77 73 79 65 73 Kenya all airports 56 59 60 58 56 60 60 55 Lesotho all airports 68 71 72 70 68 72 72 68 Liberia all airports 73 78 81 77 73 79 65 73 Libya Benghazi 24 27 29 26 24 28 25 24 Sebha 41 46 49 45 41 48 33 41 Tripoli 28 33 35 31 28 34 18 28 Madagascar all airports 65 68 69 67 65 69 69 64 Malawi all airports 59 62 64 62 60 64 64 59 Mali all airports 69 75 78 74 69 77 66 68 Mauritania all airports 69 75 78 74 69 77 63 68 Mauritius all airports 65 68 69 67 65 69 69 64 Melilla see Spain (Europe) I Morocco Casablanca 46 53 57 51 45 55 38 45 Fez , Rabat 40 47 51 45 40 49 35 40 Ifni 55 62 66 60 54 64 47 54 Tangiers, Tetuan 38 46 50 43 38 48 32 37 No L 273 /393 . 10 . 90 Official Journal of the European Communities LIST V (United Kingdom, Denmark, Ireland) Continued l Airport of arrival l United Kingdom \ Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend! Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA (Continued) Mozambique all airports 65 68 69 67 66 69 69 65 Namibia all airports 68 71 72 70 68 72 72 68 Niger all airports 69 75 78 74 69 77 66 68 Nigeria all airports 73 78 81 77 73 79 65 73 Rwanda all airports 54 57 58 57 55 59 59 54 Sao Tom6 and Principe all airports 77 82 84 81 77 83 73 77 Senegal all airports 69 75 78 74 69 77 63 68 Seychelles all airports 65 68 69 67 65 69 69 64 Sierra Leone all airports 78 83 ' 86 82 77 85 66 77 Somalia all airports 56 59 60 58 56 61 61 55 South Africa , Republic of all airports 68 71 72 70 68 72 72 68 St Helena all airports 77 82 84 81 77 83 73 77 " Sudan all airports 41 44 45 43 41 45 45 40 Swaziland all airports 68 71 72 ¢ 70 68 72 72 68 Tanzania all airports 59 62 64 62 60 64 64 59 Togo all airports 73 78 81 77 73 79 65 73 Tunisia Djerba 22 26 28 25 22 27 28 22 Tunis 11 13 15 13 11 14 18 11 Uganda all airports 54 57 58 57 55 59 59 54 Zaire all airports 78 83 85 82 78 84 67 78 Zambia all airports 64 67 68 67 65 69 69 64 Zimbabwe all airports 64 67 68 67 65 69 69 64 III . AMERICA 1 . North America li|| li Canada Edmonton 95 91 89 93 97 88 79 90 Gander, Moncton 91 85 83 87 94 81 68 93 Halifax, Montreal , Ottawa, Quebec, Toronto 92 87 86 90 96 84 73 86 Vancouver, Winnipeg 94 91 89 92 97 88 78 89 Greenland all airports 85 78 80 81 90 77 67 75 No L 273 /40 Official Journal of the European Communities 3 . 10 . 90 LIST V (United Kingdom, Denmark , Ireland) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) s 1 . North America (Continued) United States of America Akron , Albany, Atlanta, Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis, Jacksonville, Kansas City , Lexington , Louisville , Memphis, Milwaukee, Minneapolis , Nashville , New Orleans , New York, Philadelphia, Pittsburgh , St Louis, Washington 94 89 88 90 96 86 76 95 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas, Los Angeles, Oklahoma , Phoenix, Portland, Salt Lake City, San Francisco , Seattle 96 92 91 93 97 90 82 97 Anchorage 89 94 96 92 89 95 96 88 Fairbanks , Juneau 89 94 96 93 89 95 96 89 Honolulu 97 95 94 96 99 94 87 97 l Miami 95 92 95 93 97 94 82 96 Puerto Rico 91 91 93 89 93 92 76 96 2 . Central America I Bahamas all airports 91 91 93 89 93 92 76 96 Belize all airports 93 93 95 92 95 94 82 96 Bermuda all airports 91 91 93 89 93 92 76 96 Costa Rica all airports 93 93 95 92 95 94 82 96 Cuba all airports 93 93 95 92 95 94 82 96 Cura9ao all airports 82 86 88 85 82 87 78 82 Dominican Republic all airports 91 91 93 89 93 92 76 96 El Salvador all airports 93 93 95 92 95 94 82 96 Guatemala all airports 93 93 95 92 95 94 82 96 Haiti all airports 91 91 93 89 93 92 76 96 Honduras all airports 93 93 95 92 95 94 82 96 Jamaica all airports 93 93 95 92 95 94 82 96 Mexico all airports 96 94 93 94 98 92 85 97 Nicaragua all airports 93 93 95 92 95 94 82 96 Panama all airports 93 93 95 92 95 94 82 96 Virgin Is. see West Indies || II\ || West Indies all airports 90 95 97 94 90 96 82 89 3 . South America Argentina all airports 87 90 92 89 87 91 84 87 Aruba all airports 82 86 88 85 82 87 78 82 3 . 10 . 90 Official Journal of the European Communities No L 273 / 41 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) 3 . South America (Continued) - Bolivia all airports l 87 90 92 89 87 91 84 87 Brazil all airports l 82 86 88 85 82 87 77 81 Chile all airports 87 90 92 89 87 91 84 87 Colombia all airports 82 86 88 85 82 87 78 82 Ecuador all airports 82 86 88 85 82 87 78 82 Guyana all airports 82 86 88 85 82 87 78 82 Paraguay all airports 87 90 92 89 87 91 84 87 Peru all airports 82 86 88 85 82 87 78 82 Surinam all airports 82 86 88 85 82 87 78 82 Trinidad and Tobago all airports 82 86 88 85 82 87 78 82 Uruguay all airports 87 90 92 89 87 91 84 87 Venezuela all airports 82 86 88 85 82 87 78 82 IV. ASIA Afghanistan all airports 59 62 63 62 60 64 64 59 Bahrain all airports l 37 40 41 40 38 42 42 37 Bangladesh all airports 59 62 63 62 60 64 64 59 Bhutan see Nepal II lili Brunei see Malaysia II|||-I|| \ Burma all airports 69 72 73 71 70 73 73 69 China all airports - 72 74 76 74 73 76 76 72 Cyprus all airports 13 15 15 14 13 16 15 13 Hong Kong all airports 73 75 76 75 73 76 . 76 72 India all airports l 59 62 63 62 60 64 64 59 Indonesia all airports 73 75 76 75 73 .76 76 72 Iran all airports 38 40 42 40 38 42 42 37 Iraq all airports 31 33 34 33 31 35 35 30 Israel all airports l 19 21 21 20 19 22 22 18 Japan all airports 78 80 81 80 78 81 81 78 Jordan all airports 20 22 23 21 20 23 23 19 Kampuchea all airports 69 72 73 71 70 73 73 69 No L 273 /42 Official Journal of the European Communities 3 . 10 . 90 LIST V (United Kingdom, Denmark , Ireland) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow 1 Southend i Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 IV. ASIA (Continued) Korea (North) all airports 72 74 76 74 72 76 76 72 Korea (South) all airports 73 75 76 75 73 76 76 72 Kuwait all airports 38 41 42 40 39 43 43 38 Laos all airports 69 72 73 71 70 73 73 69 Lebanon all airports 18 19 20 19 18 20 20 16 Macao all airports 73 75 76 75 73 76 76 72 Malaysia all airports 73 75 76 75 73 76 76 72 Maldive Is. all airports 66 69 70 68 66 70 70 65 Mongolia all airports 76 81 82 80 78 81 95 74 Muscat and Oman all airports 49 52 S3 51 49 53 53 48 Nepal all airports 59 62 63 62 60 64 64 59 Oman see Muscat and Oman || I || |||| Pakistan all airports 59 62 63 62 60 64 64 59 Philippines all airports 73 75 76 75 73 76 76 72 Qatar all airports 37 40 41 40 38 42 42 37 Saudi Arabia all airports 37 40 41 40 38 42 42 . 37 Singapore all airports 73 75 76 75 73 76 76 72 Sri Lanka all airports 66 69 70 68 66 70 70 65 Syria all airports 20 22 23 21 20 23 23 19 Taiwan all airports 73 75 76 ' 75 73 76 76 69 Thailand all airports 69 72 73 71 70 73 73 69 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates t all airports 49 52 53 51 49 53 53 48 Vietnam all airports 69 72 73 71 70 73 73 72 Yemen Arab Republic all airports 46 49 50 48 46 51 51 45 Yemen, People's Democratic Republic of all airports 46 49 50 48 46 51 51 45 V. AUSTRALIA and OCEANIA all airports 79 81 82 81 79 82 82 79 3 . 10 . 90 No L 273 /43Official Journal of the European Communities LIST VI (Greece \ Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE Albania all airports 66 53 50 49 53 Austria Innsbruck 2 1 2 1 2 Klagenfurt 9 8 10 7 10 Linz 10 8 12 - 8 11 \ Salzburg 0 0 0 0 0 Vienna 15 13 18 12 17 Azores see Portugal Bulgaria Sofia 29 18 17 16 63 all other airports 49 38 36 35 68 Cyprus see Asia Czechoslovakia Bratislava 17 14 21 14 20 ! Brno 17 14 20 14 19 l Gottwaldov , Ostrava 19 16 22 15 22 Kosice , Presov 28 ¢ 25 33 24 32 Prague ' 7 6 9 % 8 Faroe Is. all airports 12 11 12 10 11 Finland Helsinki, Lappeenranta 29 27 29 26 29 Ivalo, Kemi , Rovaniemi 42 39 41 38 40 Joensuu , Kajaani , Oulu 37 34 37 33 36 Jyvaskyla, Pori , Tampere, Vaasa 29 27 29 26 29 Kuopio 37 33 50 32 48 Maarianhamina (Mariehamn), Turku 24 21 24 21 23 Gibraltar all airports 53 48 61 46 57 Hungary Budapest 24 20 28 19 27 \ all other airports 29 25 34 24 33 Iceland all airports 26 24 24 23 24 Madeira Is. see Portugal Malta all airports 18 15 14 14 15 Norway Alesund 27 25 27 24 27 Alta 45 41 45 40 44 Bergen 14 13 14 13 14 Bodo 37 34 37 33 36 Kirkenes 48 45 48 44 47 Kristiansand 5 5 5 5 5 No L 273 /44 Official Journal of the European Communities 3 . 10 . 90 LIST VI (Greece) Continued \ \ Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE (Continued) 1 Norway (Continued) Oslo Stavanger 17 10 15 9 17 10 15 9 17 10 I Tromso 42 39 42 38 41 l Trondheim 27 25 27 24 27 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 25 22 22 22 22 Poznan 11 10 10 9 10 Szczecin (Stettin) 0 0 0 0 0 l Warsaw 22 . 20 19 19 20 Portugal Lisbon 34 31 . 30 30 31 Oporto 40 37 36 36 37 Azores 55 51 51 50 51 Madeira 50 46 46 45 47 Romania Bucharest 54 38 36 35 39 l all other airports 63 48 44 43 48 Spain Alicante , Valencia 17 15 15 15 16 Barcelona 7 6 6 5 6 Bilbao, San Sebastian , Santander 0 0 0 0 0 Granada , Santiago di Compostela, Seville , Vigo 37 33 32 32 33 Madrid 23 20 20 20 20 Malaga 30 27 27 26 27 l Palma 14 13 12 12 13 Canary Is. 52 49 48 48 49 Melilla 35 32 31 31 32 Sweden Gothenburg 8 7 8 7 7 Halmstad, Ronneby 6 6 6 5 6 Kalmar 11 10 11 9 10 Karlstad , Linkoping 15 14 15 13 15 Kiruna , Lulea 37 34 36 33 36 Kristianstad 4 4 4 4 4 I Malmo 1 1 1 1 1 Nordmaling, Sundsvall 27 24 32 24 31 Norrkoping, Visby 16 14 16 14 16 Stockholm 20 18 20 ¢ 17 19 Switzerland Basel 0 0 0 0 0 Berne 14 12 12 11 12 \ Geneva 1 0 0 0 0 Zurich 4 4 4 4 4 Turkey (in Europe) all airports 27 19 18 18 43 Turkey (in Asia) Adana, Afyon, Antalya , Elazig,Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 51 42 40 40 63 3 . 10 . 90 Official Journal of the European Communities No L 273 /45 LIST VI (Greece) Continued \ Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE (Continued) Turkey (in Asia ) (Continued) Agri , Dyarbakir, Erzurum, Kars , Van Akhisar, Ankara , Balikesir , Bandirma , Bursa, KÃ ¼tahya , Zonguldak Izmir 69 50 49 58 39 38 56 38 36 56 37 35 62 67 66 Union of Soviet Socialist Republics (in Europe) Baku , Tbilisi Brest , Gorky, Kaliningrad, Kybyshev , Perm, Ufa , Uralsk Donetsk, Rostov, Volgograd Kharkov , Simferopol Kiev Leningrad Lvov , Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 60 53 50 47 40 35 48 34 42 40 51 56 49 46 43 36 32 44 30 39 36 47 55 48 45 43 35 31 43 29 38 35 46 54 48 45 42 35 31 43 29 38 35 46 56 49 46 44 36 32 44 30 39 36 47 Union of Soviet Socialist Republics (in Asia ) Alma-Ata, Irkutsk, Kirensk , Krasnoyarsk, Novosibirsk, Tashkent Chita, Khabarovsk, Vladivostok Omsk, Sverdlovsk 71 75 58 67 72 55 66 72 54 66 72 54 67 73 55 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd Tivat , Zabljak Zagreb 49 63 68 35 15 9 63 62 36 49 55 28 12 8 49 49 34 47 53 26 12 7 47 46 32 46 51 26 11 7 45 45 36 50 55 28 12 8 49 49 II . AFRICA Algeria Algiers Annaba, Constantine El Golea Oran 25 26 40 28 22 23 36 25 22 22 36 24 21 22 35 24 22 23 36 25 Angola all airports 76 72 72 71 72 B6nin all airports 72 68 68 71 68 Botswana all airports 95 91 90 90 91 Burkina Faso all airports 66 62 62 61 62 Burundi all airports 91 85 84 83 85 Cameroon all airports 70 66 65 65 66 No L 273 /46 Official Journal of the European Communities 3 . 10 . 90 LIST VI (Greece) Continued Airport of arrival Third countries Airport of departure Athens Heraldion (Crete) Kerkyra (Corfu) Rhodes ! !Saloniki 1 2 3 4 5 6 7 II . AFRICA (Continued) Canary Is. see Spain (Europe) I Cape Verde, Republic of all airports 62 59 58 58 59 Central African Republic all airports 69 65 64 64 65 Chad all airports 61 57 57 56 57 Comoros all airports 94 90 89 88 90 Congo all airports 73 70 69 - 69 70 Djibouti all airports 89 82 80 80 82 Egypt all airports 66 51 49 48 52 Equatorial Guinea all airports 80 76 75 74 76 Ethiopia all airports 88 80 78 77 80 Gabon all airports 70 66 65 65 66 Gambia all airports 62 59 58 58 59 Ghana all airports 72 68 68 71 68 Guinea all airports 69 66 65 65 66 Guinea Bissau all airports 69 66 65 65 66 Ivory Coast all airports 72 68 68 71 68 Kenya all airports 92 86 85 84 v 86 Lesotho all airports 95 91 90 90 91 Liberia all airports 69 66 65 65 66 Libya Benghazi 33 29 29 28 29 Sebha 40 36 35 35 36 Tripoli 22 19 19 19 20 Madagascar all airports 94 90 89 88 90 Malawi all airports 93 88 86 86 88 Mali all airports 66 62 62 61 62 Mauritania all airports 62 59 58 58 59 Mauritius all airports 94 90 89 88 . 90 Melilla see Spain (Europe) || Morocco Casablanca 37 34 34 33 34 Fez, Rabat 38 35 35 34 35 Ifni 46 42 42 41 43 Tangiers , Tetuan 34 31 30 30 31 3 . 10 . 90 Official Journal of the European Communities No L 273 /47 LIST VI (Greece) Continued l Airport of arrival Third countries Airport of departure r Athens Heraklion (Crete) Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 II . AFRICA (Continued) Mozambique all airports 94 90 94 89 90 Namibia all airports 95 91 90 90 91 Niger all airports 66 62 62 61 62 Nigeria all airports 72 68 68 71 68 Rwanda all airports 91 85 84 83 85 Sao Toml and Principe all airports 80 76 75 74 76 Senegal all airports 62 59 58 58 59 Seychelles all airports 94 90 89 88 90 Sierra Leone all airports 69 66 65 65 66 Somalia all airports 92 86 85 84 86 South Africa , Republic of all airports 95 91 90 90 91 St Helena all airports 80 76 75 74 76 Sudan all airports 86 77 75 74 77 Swaziland all airports 95 91 90 90 91 Tanzania all airports 93 88 86 86 88 Togo all airports 72 68 68 71 68 Tunisia Djerba 23 20 20 - 20 20 Tunis 11 9 9 9 9 Uganda all airports 91 - 85 84 83 85 Zaire all airports 73 70 69 69 70 Zambia all airports 94 90 89 88 90 Zimbabwe all airports 94 90 89 88 90 III . AMERICA I 1 . North America |1 li|| II 1 Canada Edmoniton 61 59 58 58 59 Gander, Moncton 38 37 36 36 37 Halifax, Montreal, Ottawa, Quebec, Toronto 56 54 54 53 54 Vancouver, Winnipeg 61 59 58 58 59 Greenland all airports 19 18 18 18 18 3 . 10 . 90No L 273 /48 Official Journal of the European Communities LIST VI (Greece) Continued I Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu) Rhodes Sdloniki 1 2 3 4 5 6 7 III . AMERICA (Continued) 1 . North America (Continued) United States of America Akron, Albany , Atlanta , Baltimore , Boston, Buffalo, Charleston, Chicago, Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City, Lexington, Louisville , Memphis, Milwaukee , Minneapolis , Nashville , New Orleans , New York, Philadelphia , Pittsburgh , St Louis , Washington 60 58 57 SI 58 Albuquerque , Austin, Billings, Dallas , Denver , Houston, Las Vegas, Los Angeles , Oklahoma, Phoenix, Portland , Salt Lake City, San Francisco , Seattle 70 68 68 67 68 Anchorage 76 73 73 73 74 l Fairbanks , Juneau 72 69 69 69 69 Honolulu 76 74 74 74 74 Miami 69 66 66 66 66 Puerto Rico 65 62 62 62 63 2. Central America || Bahamas all airports 65 62 62 62 63 Belize all airports 70 68 67 67 68 Bermuda all airports 65 62 62 62 63 Costa Rica all airports 70 68 67 67 68 Cuba all airports 70 68 67 67 68 Cura(ao all airports 77 74 74 74 75 Dominican Republic all airports 65 62 62 62 63 El Salvador all airports 70 68 67 67 68 Guatemala all airports 70 68 67 67 68 " Haiti all airports 65 62 62 62 63 Honduras all airports 70 68 67 67 68 Jamaica all airports 70 68 67 67 68 Mexico all airports 73 71 71 70 71 Nicaragua all airports 70 68 67 67 68 Panama all airports 70 68 67 67 68 Virgin Is. see West Indies \ West Indies all airports 72 69 69 68 69 3 . South America Argentina all airports 83 81 80 80 81 Aruba all airports 77 74 74 74 75 3 . 10 . 90 Official Journal of the European Communities No L 273 /49 LIST VI (Greece) Continued Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu) Rhodes Saloniki 1 2 3 4 " 5 6 7 III . AMERICA (Continued) I 3 . South America (Continued) I Bolivia all airports 83 . 81 80 80 81 Brazil all airports 77 74 74 73 74 Chile all airports 83 81 80 80 81 Colombia all airports 77 74 74 74 75 Ecuador all airports 77 74 74 74 75 Guyana all airports 77 74 74 74 75 Paraguay all airports 83 81 80 80 81 Peru all airports 77 74 74 74 75 Surinam all airports 77 74 74 74 75 Trinidad and Tobago all airports 77 74 74 74 75 Uruguay all airports 83 81 80 80 81 Venezuela all airports 77 74 74 74 75 IV. ASIA Afghanistan all airports 93 88 87 86 88 Bahrain all airports 84 74 72 71 74 Bangladesh all airports 93 88 87 86 88 Bhutan see Nepal I I Brunei see Malaysia l Burma all airports 95 92 91 90 92 China all airports 96 92 92 91 93 Cyprus all airports 54 41 39 37 41 Hong Kong all airports 96 93 92 92 93 India all airports 93 88 87 86 88 Indonesia all airports 96 93 92 92 93 Iran all airports 82 73 71 70 73 Iraq all airports 77 67 65 63 67 Israel all airports 64 51 49 47 51 Japan all airports 97 94 94 94 95 Jordan all airports 59 52 50 49 53 Kampuchea all airports 95 92 91 90 92 3 . 10 . 90No L 273 /50 Official Journal of the European Communities LIST VI (Greece) Continued Airport of arrival Third countries Airport of departure Athens HerakJion (Crete) Kerkyra (Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 IV. ASIA (Continued) I Korea (North) all airports 96 92 92 91 93 . Korea (South ) all airports 96 93 92 92 93 Kuwait all airports 84 75 73 72 75 Laos all airports 95 92 91 90 92 Lebanon all airports 62 49 47 46 49 Macao all airports 96 93 92 92 93 Malaysia all airports 96 93 92 92 93 Maldive Is. all airports 94 90 89 89 90 Mongolia all airports 71 67 66 66 67 Muscat and Oman all airports 88 81 80 79 81 Nepal all airports 93 88 87 86 88 Oman see Muscat and Oman Pakistan all airports 93 88 87 86 88 Philippines all airports 96 93 92 92 93 Qatar all airports 84 74 72 71 74 Saudi Arabia all airports 84 74 72 71 74 Singapore all airports 96 93 92 92 93 Sri Lanka all airports 94 90 89 89 90 Syria all airports 59 52 50 49 53 Taiwan all airports 96 93 92 92 93 Thailand all airports 95 92 91 90 92 Turkey see Europe * Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 88 81 80 79 81 Vietnam all airports 95 92 91 90 92 Yemen Arab Republic all airports 88 80 79 78 80 Yemen , People's Democratic Republic of all airports 88 80 79 78 80 V. AUSTRALIA and OCEANIA all airports 97 95 94 94 95